Exhibit 10.1

 

EXECUTION VERSION

 

U.S. $2,032,000,000

 

CREDIT AGREEMENT

 

Dated as of April 19, 2018

 

Among

 

DOLLAR TREE, INC.
 as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

FIFTH THIRD BANK,

RBC CAPITAL MARKETS(1)

and

U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners

 

PNC CAPITAL MARKETS LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

FIFTH THIRD BANK,

RBC CAPITAL MARKETS,

U.S. BANK NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

CITIZENS BANK, N.A.,

HSBC SECURITIES (USA) INC.,

REGIONS BANK

and

TD BANK, N.A.
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

(1)                                 RBC Capital Markets is a marketing name for
the investment banking activities of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Computation of Time Periods

19

SECTION 1.03.

Accounting Terms

20

SECTION 1.04.

Terms Generally

20

 

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

 

 

SECTION 2.01.

The Advances and Letters of Credit

20

SECTION 2.02.

Making the Advances

22

SECTION 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

24

SECTION 2.04.

Fees

27

SECTION 2.05.

Termination or Reduction of the Commitments

27

SECTION 2.06.

Repayment of Advances and Letter of Credit Drawings

28

SECTION 2.07.

Interest on Advances

29

SECTION 2.08.

Interest Rate Determination

30

SECTION 2.09.

Optional Conversion of Advances

31

SECTION 2.10.

Optional Prepayments of Advances

31

SECTION 2.11.

Increased Costs

31

SECTION 2.12.

Illegality

32

SECTION 2.13.

Payments and Computations

32

SECTION 2.14.

Taxes

33

SECTION 2.15.

Sharing of Payments, Etc.

37

SECTION 2.16.

Evidence of Debt

37

SECTION 2.17.

Use of Proceeds

38

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

38

SECTION 2.19.

Cash Collateral

39

SECTION 2.20.

Defaulting Lenders

39

SECTION 2.21.

Increase in the Aggregate Commitments

41

SECTION 2.22.

Extension of Commitment Termination Date

43

 

 

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

 

SECTION 3.01.

Conditions Precedent to Effectiveness

44

SECTION 3.02.

Conditions Precedent to Each Borrowing and Issuance

45

SECTION 3.03.

Determinations Under Section 3.01

46

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 4.01.

Representations and Warranties of the Borrower

46

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

 

 

SECTION 5.01.

Affirmative Covenants

49

SECTION 5.02.

Negative Covenants

51

SECTION 5.03.

Financial Covenants

53

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

 

 

SECTION 6.01.

Events of Default

53

SECTION 6.02.

Actions in Respect of the Letters of Credit upon Default

55

 

 

 

ARTICLE VII

 

THE AGENT

 

 

 

SECTION 7.01.

Appointment and Authority

56

SECTION 7.02.

Rights as a Lender

56

SECTION 7.03.

Exculpatory Provisions

56

SECTION 7.04.

Reliance by Agent

57

SECTION 7.05.

Delegation of Duties

57

SECTION 7.06.

Resignation of Agent

57

SECTION 7.07.

Non-Reliance on Agent and Other Lenders

58

SECTION 7.08.

No Other Duties, Etc.

58

SECTION 7.09.

Notice of Default

59

SECTION 7.10.

Withholding Tax

59

SECTION 7.11.

Certain ERISA Matters

59

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

SECTION 8.01.

Amendments, Etc.

60

SECTION 8.02.

Notices, Etc.

61

SECTION 8.03.

No Waiver; Remedies

62

SECTION 8.04.

Costs and Expenses

62

SECTION 8.05.

Right of Set-off

64

SECTION 8.06.

Binding Effect

65

SECTION 8.07.

Assignments and Participations

65

SECTION 8.08.

Confidentiality

68

SECTION 8.09.

Governing Law

69

SECTION 8.10.

Execution in Counterparts

69

SECTION 8.11.

Jurisdiction, Etc.

69

SECTION 8.12.

No Liability of the Issuing Banks

70

SECTION 8.13.

Patriot Act Notice

70

SECTION 8.14.

Other Relationships; No Fiduciary Relationships

70

SECTION 8.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

70

SECTION 8.16.

Waiver of Jury Trial

71

 

iii

 

--------------------------------------------------------------------------------


 

 

 

 

Page

 

Schedules

 

 

 

Schedule I

-

Commitments

Schedule 2.01(c)

-

Existing Letter of Credit

Schedule 4.01(e) 

-

Financial Statements

Schedule 4.01(f)

-

Disclosed Litigation

Schedule 5.02(a)

-

Existing Liens

Schedule 5.02(d)

-

Existing Subsidiary Debt

 

 

 

Exhibits

 

 

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Term Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of April 19, 2018 (this “Agreement”), among DOLLAR
TREE, INC., a Virginia corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) and issuers
of letters of credit (“Initial Issuing Banks”) listed on Schedule I -
Commitments hereto, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as agent (the
“Agent”) for the Lenders (as hereinafter defined).

 

PRELIMINARY STATEMENT

 

The Borrower has requested the Lenders and the Issuing Banks (as defined below)
to extend credit to the Borrower from time to time on the terms and subject to
the conditions set forth herein.  Accordingly, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.                              Certain Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Term
Advance, as the context may require.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent’s Account” means the account of the Agent maintained by the Agent at
JPMorgan at its office at 500 Stanton Christiana Road, JPM Loan & Agency
Services, NCC 5, 1st Floor, Newark, Delaware 19713-2107, Attention: 
Jacob.s.iati@jpmorgan.com or such other account of the Agent as is designated in
writing from time to time by the Agent to the Borrower and the Lenders for such
purpose.

 

“AML Laws” means all laws, rules, and regulations of the United States
applicable to the Borrower or the Borrower’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 

“Anniversary Date” has the meaning specified in Section 2.22(a).

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and any
similar laws, rules, and regulations applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee” means, (i) for the period from the Effective Date to
and including the last Business Day of the first full fiscal quarter after the
Effective Date, 0.15% per annum and (ii) thereafter, a

 

--------------------------------------------------------------------------------


 

percentage per annum determined by reference to the more favorable to the
Borrower of the (x) Public Debt Rating and (y) Leverage Ratio, each in effect on
such date, as set forth below and subject to the Pricing Level Adjustments:

 

Pricing Level

 

Public Debt
Rating

 

Leverage Ratio

 

Applicable
Commitment
Fee

 

I

 

> BBB+ / Baa1

 

< 2.5 to 1.0

 

0.09%

 

II

 

BBB / Baa2

 

< 3.0 to 1.0

 

0.11%

 

III

 

BBB- / Baa3

 

< 3.5 to 1.0

 

0.15%

 

IV

 

< BB+ / Ba1

 

> 3.5 to 1.0

 

0.175%

 

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means,

 

(a)                                 with respect to the Term Facility, (i) from
the Effective Date to the date on which the Agent receives a compliance
certificate pursuant to Section 5.01(h) for the first full fiscal quarter ending
after the Effective Date, (x) 0.00% per annum, with respect to Base Rate
Advances and (y) 1.00% per annum with respect to Eurodollar Rate Advances and
(ii) thereafter, a percentage per annum determined by reference to the more
favorable to the Borrower of the (x) Public Debt Rating and (y) Leverage Ratio,
each in effect on such date, as set forth below and subject to the Pricing Level
Adjustment:

 

Pricing Level

 

Public Debt
Rating

 

Leverage
Ratio

 

Applicable Margin
for Base Rate Term
Advances

 

Applicable Margin
for Eurodollar Rate
Term Advances

 

I

 

> BBB+ / Baa1

 

< 2.5 to 1.0

 

0.00%

 

0.875%

 

II

 

BBB / Baa2

 

< 3.0 to 1.0

 

0.00%

 

0.95%

 

III

 

BBB- / Baa3

 

< 3.5 to 1.0

 

0.00%

 

1.00%

 

IV

 

< BB+ / Ba1

 

> 3.5 to 1.0

 

0.25%

 

1.25%

 

 

(b)                                 with respect to the Revolving Credit
Facility, (i) from the Effective Date to the date on which the Agent receives a
compliance certificate pursuant to Section 5.01(h) for the first full fiscal
quarter ending after the Effective Date, (x) 0.25% per annum, with respect to
Base Rate Advances and (y) 1.25% per annum with respect to Eurodollar Rate
Advances and (ii) thereafter,  a percentage per annum determined by reference to
the more favorable to the Borrower of the (x) Public Debt Rating and
(y) Leverage Ratio, each in effect on such date, as set forth below and subject
to the Pricing Level Adjustment:

 

Pricing Level

 

Public Debt
Rating

 

Leverage
Ratio

 

Applicable
Margin for Base
Rate Revolving
Credit Advances

 

Applicable Margin
for Eurodollar Rate
Revolving Credit
Advances

 

I

 

> BBB+ / Baa1

 

< 2.5 to 1.0

 

0.00%

 

1.00%

 

II

 

BBB / Baa2

 

< 3.0 to 1.0

 

0.125%

 

1.125%

 

III

 

BBB- / Baa3

 

< 3.5 to 1.0

 

0.25%

 

1.25%

 

IV

 

< BB+ / Ba1

 

> 3.5 to 1.0

 

0.50%

 

1.50%

 

 

2

--------------------------------------------------------------------------------


 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Advance or a Revolving Credit Advance,
respectively, at such time, (b) with respect to the Letter of Credit Facility,
(i) the Issuing Banks and (ii) if any Letters of Credit have been issued
hereunder, the Revolving Credit Lenders and (c) with respect to the Swing Line
Commitments, (i) the Swing Line Bank and (ii) if any Swing Line Advances are
outstanding hereunder, the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Arrangers” means (i) JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Fifth Third Bank, RBC
Capital Markets and U.S. Bank National Association, each in its capacity as
joint bookrunner and joint lead arranger hereunder and (ii) PNC Capital Markets
LLC and SunTrust Robinson Humphrey, Inc., each in its capacity as joint lead
arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

 

“Assuming Lender” has the meaning specified in Section 2.21(d).

 

“Assumption Agreement” has the meaning specified in Section 2.21(e)(i)(B).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

 

“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Bail-in Action” has the meaning specified in Section 8.15.

 

“Bail-in Legislation” has the meaning specified in Section 8.15.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.08 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Base Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

3

--------------------------------------------------------------------------------


 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act of 1934, as amended from time to
time.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as applicable.

 

“Borrowing Minimum” means (a) in the case of Eurodollar Rate Advances,
$1,000,000, (b) in the case of Base Rate Advances, $1,000,000 and (c) in the
case of Swing Line Advances, $500,000.

 

“Borrowing Multiple” means (a) in the case of Eurodollar Rate Advances,
$500,000, (b) in the case of Base Rate Advances, $250,000 and (c) in the case of
Swing Line Advances, $100,000.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Advance, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Dollars in the London interbank market.

 

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitalized Lease Obligations” means, as applied to any Person, all obligations
under Capital Leases of such Person or any of its Subsidiaries, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Agent and each
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and each applicable Issuing Bank.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, all interpretations and applications thereof and any compliance by a
Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued, but only to the extent
it is the general policy of a Lender to impose applicable increased costs or
costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.11 generally on other similarly
situated borrowers under similar circumstances under agreements permitting such
impositions.

 

“Change of Control” means (a) any person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) becomes the
Beneficial Owner, directly or indirectly, of more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; or (b) occupation of a majority of the

 

4

--------------------------------------------------------------------------------


 

seats (other than vacant seats) on the Board of Directors of the Borrower by
persons who (i) were not members of the Board of Directors of the Borrower on
the Effective Date and (ii) whose election to the Board of Directors of the
Borrower or whose nomination for election by the stockholders of the Borrower
was not approved by a majority of the members of the Board of Directors of the
Borrower then still in office who were either members of the Board of Directors
on the Effective Date or whose election or nomination for election was
previously so approved.

 

“Chesapeake Development Project” means any business engaged or proposed to be
engaged in by the Borrower or any of its Subsidiaries relating to the
development of real property located in Chesapeake, Virginia and any business or
other activities that are similar, ancillary, complementary, incidental or
related thereto.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
a Swing Line Commitment or a Term Commitment, as the context may require.

 

“Commitment Date” has the meaning specified in Section 2.21(b).

 

“Commitment Fee” has the meaning specified in Section 2.4(a).

 

“Commitment Increase” has the meaning specified in Section 2.21(a).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus the following, to the extent deducted in calculating such
Consolidated Net Income and without duplication:  (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, State, local and
foreign income taxes for such period, (iii) depreciation and amortization
expense, (iv) all non-cash charges and items, including for share-based
compensation ((x) other than in respect of any non-recurring provision for
doubtful accounts or any non-recurring provision for obsolescence and
(y) excluding any such non-cash item to the extent that it represents an accrual
or reserve for potential cash items in any future period), (v) non-recurring
items not exceeding $100,000,000 in the aggregate within any 12-month period,
and (vi) Consolidated Rental Expense, in each case determined in accordance with
GAAP for such period.

 

“Consolidated Interest Expense” means, with respect to any period, without
duplication, the net interest expense on a Consolidated basis as determined in
accordance with GAAP and applied consistently; provided that obligations in
respect of Debt incurred by a Person in advance of, and the proceeds of which
are to be applied in connection with, the consummation of a transaction shall be
excluded from Consolidated Interest Expense solely to the extent the proceeds of
such Debt are and continue to be held in an escrow, trust, collateral or similar
account or arrangement and are not otherwise made available to such Person.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Net Tangible Assets” means the total assets of the Borrower and
its Subsidiaries on a Consolidated basis, less goodwill, trade names,
trademarks, patents, unamortized debt discount and related expense and other
like intangibles, all as described on the most recent Consolidated balance sheet
of the Borrower and its Subsidiaries, and calculated based on positions as
reported in the Borrower’s Consolidated financial statements determined in
conformity with GAAP.

 

“Consolidated Rental Expense” means, for any period, the aggregate rental
expense (including any contingent or percentage rental expense) of the Borrower
and its Subsidiaries on a Consolidated basis for such period (excluding real
estate taxes and common area maintenance charges) in respect of all rent
obligations under all operating leases for real or personal property minus any
rental income of the Borrower and its Subsidiaries on a Consolidated basis for
such period, all as determined in conformity with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” means, as of any date of determination, (a) (i) all
indebtedness of the Borrower and its Subsidiaries for borrowed money, (ii) the
face amount of all Standby Letters of Credit issued for the account of the
Borrower and its Subsidiaries, and (iii) the principal component of all
Capitalized Lease Obligations of the Borrower and its Subsidiaries, in each case
actually owing on such date and to the extent appearing on the balance sheet of
the Borrower determined on a Consolidated basis in accordance with GAAP;
provided that such Debt incurred by a Person in advance of, and the proceeds of
which are to be applied in connection with, the consummation of a transaction
shall be excluded from Consolidated Total Debt solely to the extent the proceeds
of such Debt are and continue to be held in an escrow, trust, collateral or
similar account or arrangement and are not otherwise made available to such
Person.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade accounts payable and
other accrued liabilities incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance, surety and
appeal bonds arising in the ordinary course of business), (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (e) all Capitalized Lease
Obligations, (f) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, letters of credit or similar extensions of
credit, (g) all net obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt; provided that “Debt,” for purposes of this definition, shall not include
obligations in respect of Trade Letters of Credit incurred in connection with
the acquisition of inventory in the ordinary course of business; provided,
further, that for purposes of calculating the Leverage Covenant, obligations in
respect of Debt incurred by a Person in advance of, and the proceeds of which
are to be applied in connection with, the consummation of a transaction shall be
excluded from the Leverage Ratio solely to the extent the proceeds of such Debt
are and continue to be held in an escrow, trust, collateral or similar account
or arrangement and are not otherwise made available to such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

6

--------------------------------------------------------------------------------


 

“Defaulting Lender” means at any time, subject to Section 2.20(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding have not been satisfied and such Lender has notified the Agent and
the Borrower in writing thereof (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Borrower in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such intention is the result of such Lender’s good faith
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement),
(iii) any Lender that has defaulted on its funding obligations under other loan
agreements or credit agreements generally under which it has commitments to
extend credit or that has notified, or whose Parent Company has notified, the
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under loan agreements or credit
agreements generally, (iv) any Lender that has, for three or more Business Days
after written request of the Agent or the Borrower, failed to confirm in writing
to the Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Agent’s and the Borrower’s receipt
of such written confirmation), (v) any Lender with respect to which a Lender
Insolvency Event has occurred with respect to such Lender or its Parent Company;
provided that a Lender Insolvency Event shall not be deemed to occur with
respect to a Lender or its Parent Company solely as a result of the acquisition
or maintenance of an ownership interest in such Lender or Parent Company by a
Governmental Authority or instrumentality thereof where such action does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender, or (vi) any Lender that has become the subject
of a Bail-In Action.  Any determination by the Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (vi) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.20(b)) upon notification of such
determination by the Agent to the Borrower and the Lenders.

 

“Dollars” and the “$” sign each mean lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“EEA Financial Institution” has the meaning specified in Section 8.15.

 

“EEA Member Country” has the meaning specified in Section 8.15.

 

“EEA Resolution Authority” has the meaning specified in Section 8.15.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Effective Date Refinancing” means (i) the termination of the Existing Credit
Agreement and the repayment in full of all obligations outstanding thereunder
and (ii) that the 5.750% Senior Notes due 2023 issued under the Indenture dated
as of February 23, 2015 between the Borrower (as successor by merger to Family
Tree Escrow, LLC) and U.S. Bank National Association, as trustee, shall have
been redeemed or called for redemption.

 

“Effective Date Transactions” means, collectively the (a) entering into of this
Agreement; (b) Effective Date Refinancing; (c) the consummation of the Senior
Notes Offering; (d) the other transactions to occur pursuant to or in connection
with the Loan Documents; and (e) the payment of all fees and expenses to be paid
and owing in connection with the foregoing.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

 

7

--------------------------------------------------------------------------------


 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials, including, without limitation, (a) by any governmental or regulatory
authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any governmental or regulatory authority or any third
party for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or legally
enforceable judicial or agency requirement relating to pollution or protection
of the environment, health and safety (as affected by exposure to Hazardous
Materials) or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Section references to ERISA are to ERISA as in effect at the
Effective Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with the Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.15.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
interest period (an “Impacted Interest Period”) then the Eurodollar Rate shall
be the Interpolated Rate.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
or overall gross income, franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date on which (x) such Lender
acquires such interest in the applicable Commitment (or, in the case of an
Advance not funded pursuant to a Commitment, the applicable Advance), in each
case, other than pursuant to an assignment request by the Borrower under
Section 2.18(b) or (y) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the

 

8

--------------------------------------------------------------------------------


 

applicable interest in such Commitment or Advance or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.14(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of March 9,
2015, as amended by Amendment No. 1, dated as of June 11, 2015, Amendment No. 2,
dated as of December 1, 2015, Amendment No. 3, dated as of August 30, 2016 and
as amended by Amendment No. 4, dated as of September 22, 2016, by and among the
Borrower (as successor by merger to Family Tree Escrow, LLC), the several banks
and other financial institutions or entities from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent (as
defined therein) and the various other parties thereto (as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).

 

“Existing Subsidiary Debt” has the meaning specified in Section 5.02(d).

 

“Extending Lender” has the meaning specified in Section 2.22(b).

 

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Term Facility, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement implementing such
Sections of the Code and any fiscal or regulatory legislation, rules or official
administrative guidance adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of calculating such rate.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Financial Officer” means the chief executive officer, the chief financial
officer, the treasurer or the assistant treasurer of the Borrower.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Bank, such Defaulting Lender’s Ratable Share of outstanding Swing
Line Advances made by the Swing Line Bank other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

9

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local
or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

 

“Increase Date” has the meaning specified in Section 2.21(a).

 

“Increasing Lender” has the meaning specified in Section 2.21(b).

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Period” means, as to any Eurodollar Rate Advance, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than
1 month as are satisfactory to the Agent), as the Borrower may elect; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business
Day.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce Publication
No. 590 (or such later version thereof as may be in effect at the time of
issuance).

 

10

--------------------------------------------------------------------------------


 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.  “Issue” has a corresponding
meaning.

 

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.

 

“JPMorgan” has the meaning set forth in the preamble hereto.

 

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be reasonably satisfactory to the Agent.

 

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the Lenders. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning specified in Section 2.06(c)(i).

 

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, (b) such Lender or its Parent Company has become
the subject of a proceeding under any Debtor Relief Law, or a receiver, trustee,
conservator, intervener or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (c) a Lender or its Parent Company is the
subject of a Bail-in Action.

 

“Lenders” means each Initial Lender, each Issuing Bank, the Swing Line Bank,
each Assuming Lender that shall become a party hereto pursuant to Section 2.21
or 2.22 and each Person that shall become a party hereto pursuant to
Section 8.07.

 

“Letter of Credit” has the meaning specified in Section 2.01(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant Issuing Bank.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to Issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I - Commitments hereto under the
caption “Letter of Credit Commitment” or (b) if such Issuing Bank has entered
into one or more Assignment and Assumptions, or if such Person became an Issuing
Bank after the date hereof, the Dollar amount set forth for such Issuing Bank in
the Register maintained by the Agent pursuant to Section 8.07(c) as such Issuing
Bank’s “Letter of Credit Commitment,” in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $350,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

11

--------------------------------------------------------------------------------


 

“Leverage Covenant” has the meaning set forth in Section 5.03(a).

 

“Leverage Ratio” has the meaning set forth in Section 5.03(a).

 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion); provided
that if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement, each L/C Related Document, if any, and
the Notes, if any.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any other Loan Document or (c) the ability of the Borrower to
perform its obligations under this Agreement or any other Loan Document.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower
(i) whose total assets at such time, less net goodwill and other intangible
assets, less total current liabilities, all determined in conformity with GAAP,
are equal to or greater than 5% of Consolidated Net Tangible Assets or
(ii) whose revenue is equal to or greater than 5% of Consolidated revenue of the
Borrower and its Subsidiaries.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and has been approved by the Required
Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

12

--------------------------------------------------------------------------------


 

“Non-Extending Lender” has the meaning specified in Section 2.22(b).

 

“Note” means a Revolving Credit Note or Term Note, as the context may require.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for the purposes of calculating such rate.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Advance).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Loan Document, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Rate Advances by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.

 

“Participant” has the meaning specified in Section 8.07(d).

 

“Participant Register” has the meaning specified in Section 8.07(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means:

 

(a)                                 Liens granted by any Subsidiary of the
Borrower in favor of the Borrower or any other Subsidiary of the Borrower;

 

(b)                                 Liens (other than Liens created or imposed
under ERISA) for taxes, assessments or governmental charges or levies not
overdue for a period of more than 30 days or Liens for taxes being

 

13

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established;

 

(c)                                  Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business;

 

(d)                                 Liens (other than Liens created or imposed
under ERISA) incurred or deposits made by the Borrower and its Subsidiaries in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);

 

(e)                                  Liens in connection with judgment bonds so
long as the enforcement of such Liens is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings and
as to which appropriate reserves are being maintained in accordance with
generally accepted accounting practices;

 

(f)                                   zoning restrictions, easements, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes;

 

(g)                                  leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole and any interest of title of any lessor under any
lease;

 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                     normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions and
Liens of a collection bank arising under Section 4-210 of the Uniform Commercial
Code on items in the course of collection;

 

(j)                                    Liens on any inventory of the Borrower or
any of its Subsidiaries in favor of a vendor of such inventory, arising in the
normal course of business upon its sale to the Borrower or any such Subsidiary;

 

(k)                                 Liens in respect of licensing of
intellectual property in the ordinary course of business;

 

(l)                                     protective Uniform Commercial Code
filings with respect to any leased or consigned personal property;

 

(m)                             Liens on insurance policies and the proceeds
thereof securing the financing or payment of premiums with respect thereto in
the ordinary course of business, to the extent not exceeding the amount of such
premiums;

 

(n)                                 Liens incurred in the ordinary course of
business on the proceeds of prepaid cards or stored value cards; and

 

(o)                                 Liens on cash or cash equivalents that are
the proceeds of any Debt issued in escrow or that have been deposited pursuant
to discharge, redemption or defeasance provisions under the indenture or similar
instrument governing any Debt.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

14

--------------------------------------------------------------------------------


 

“Plan” means any (a) Single Employer Plan that is or was within any of the
preceding six plan years maintained or contributed to by the Borrower or any
ERISA Affiliate (or to which the Borrower or any ERISA Affiliate has or had an
obligation to contribute or to make payments) and is subject to Title IV of
ERISA or the minimum funding standards under Section 412 of the Code or
(b) Multiple Employer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pricing Level Adjustment” means, for purposes of determining the Applicable
Commitment Fee and the Applicable Margin, (a) if the Public Debt Rating shall
fall within a different pricing level than the Leverage Ratio, the Applicable
Commitment Fee and the Applicable Margin shall be based upon the lower pricing
level unless such Public Debt Rating and Leverage Ratio differ by two or more
pricing levels, in which case the applicable pricing level will be deemed to be
one pricing level below the higher of such pricing levels, (b) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable
Commitment Fee and the Applicable Margin shall be determined by reference to the
available rating, (c) if neither S&P nor Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin and the Applicable Commitment Fee shall be
set in accordance with pricing level IV under the charts set forth in the
definition of “Applicable Margin” and “Applicable Commitment Fee”, (d) if the
ratings established by S&P and Moody’s shall fall within different pricing
levels, the Applicable Commitment Fee and the Applicable Margin shall be based
upon the higher rating unless such ratings differ by two or more pricing levels,
in which case the applicable pricing level will be deemed to be one pricing
level below the higher of such pricing levels, (e) if any rating established by
S&P or Moody’s shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change, (f) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be, (g) the Leverage Ratio shall be determined as of
the end of the fiscal quarter for the Borrower for which financial statements
have most recently been delivered pursuant to Section 5.01(h), and (h) if the
Borrower fails to deliver the financial statements required to be delivered
pursuant to Section 5.01(h) within the time period specified for such delivery
then, during the period from the date such financial statements were required to
have been delivered until delivery, the Applicable Commitment Fee and the
Applicable Margin shall be set in accordance with pricing level IV under the
charts set forth in the definition of “Applicable Commitment Fee” and
“Applicable Margin”.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.

 

“Ratable Share” of any amount means (a) with respect to any Term Lender at any
time, the percentage of the Term Facility represented by the principal amount of
such Term Lender’s Term Advances at such time and (b) with respect to any
Revolving Credit Lender at any time, the percentage of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Advances and the obligation of the Issuing Banks to Issue
Letters of Credit have been terminated pursuant to Section 6.01, or if the
Revolving Credit Commitments have expired, then the Ratable Share of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be

 

15

--------------------------------------------------------------------------------


 

determined based on the Ratable Share of such Revolving Credit Lender in respect
of the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.

 

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any Person, such Person’s controlled
and controlling Affiliates and the respective partners, directors, officers,
employees, agents, advisors and members of such Person and of such Person’s
controlled and controlling Affiliates.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA or the
regulations thereunder, other than any event as to which the thirty day notice
period has been waived.

 

“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the (a) aggregate principal amount of all Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in Letters of Credit and Swing Line Advances being
deemed “held” by such Revolving Credit Lender for purposes of this definition),
(b) the aggregate principal amount of the Term Facility and (c) the aggregate
unused amount of the Commitments; provided, that the Total Revolving Credit
Outstandings of, the Advances owed to or Commitments held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in Letters of Credit and Swing Line
Advances being deemed “held” by such Revolving Credit Lender for purposes of
this definition) and (b) aggregate Unused Revolving Credit Commitments; provided
that the Unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided, that the
portion of the Term Facility held by any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Term Lenders.

 

“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).

 

“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders.

 

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I - Commitments hereto as such
Lender’s “Revolving Credit Commitment,” (b) if such Lender has become a
Revolving Credit Lender hereunder pursuant to an Assumption Agreement, the
Dollar amount set forth in such Assumption Agreement as such Lender’s “Revolving
Credit Commitment” or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(c) as such Lender’s “Revolving
Credit Commitment,” as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.21.  The initial aggregate amount of the
Lenders’ Revolving Credit Commitments is $1,250,000,000.

 

“Revolving Credit Facility” means, at any time, (a) on or prior to the latest
Termination Date, the aggregate amount of the Revolving Credit Commitments at
such time and (b) thereafter, the sum of the aggregate principal

 

16

--------------------------------------------------------------------------------


 

amount of the Revolving Credit Advances and Swing Line Advances outstanding at
such time plus the Available Amount of all Letters of Credit outstanding at such
time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender to the Borrower.

 

“S&P” means Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Office of the Superintendent of Financial Institutions, the European
Union or Her Majesty’s Treasury of the United Kingdom, and (b) any Person
majority-owned or controlled by any such Person or Persons described in the
foregoing clause (a).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union or Her Majesty’s Treasury of the United Kingdom or (c) the Office of the
Superintendent of Financial Institutions.

 

“Senior Notes Offering” means the issuance and sale by the Borrower of
(i) $750,000,000 Senior Floating Notes Due 2020, (ii) $1,000,000,000 3.700%
Senior Notes Due 2023, (iii) $1,000,000,000 4.000% Senior Notes Due 2025 and
(iv) $1,250,000,000 4.200% Senior Notes Due 2028, in each case on the Effective
Date pursuant to the Indenture between the Borrower and U.S. Bank National
Association, as trustee, dated as of April 2, 2018, as supplemented by the First
Supplemental Indenture, dated as of April 19, 2018, between the Borrower and
U.S. Bank National Association, as trustee.

 

“Significant Acquisition” means any Acquisition involving the payment of
consideration by the Borrower and its Subsidiaries in excess of $750,000,000.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower or any
ERISA Affiliate or (b) was so maintained and in respect of which the Borrower or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” means, with respect to any Person, (i) the sum of such Person’s debt
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets; (ii) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date; and (iii) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or
otherwise).  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the

 

17

--------------------------------------------------------------------------------


 

Federal Reserve Board to which the Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D).  Such reserve percentage shall include those
imposed pursuant to Regulation D.  Eurodollar Rate Advances shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.01(d) or any Lender pursuant to Section 2.02(b).

 

“Swing Line Bank” means JPMorgan Chase Bank, N.A.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

“Swing Line Commitment” means with respect to the Swing Line Bank at any time
the amount set forth opposite the Swing Line Bank’s name on Schedule I -
Commitments hereto, as such amount may be reduced pursuant to Section 2.05.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Advance” means an advance by a Term Lender to the Borrower under the Term
Facility and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of
which shall be a “Type” of Term Advance).

 

“Term Borrowing” means, initially, the Term Advances made by the Term Lenders to
the Borrower pursuant to Section 2.01.  After the initial funding, “Term
Borrowing” means a portion of the Term Advances (as to which each Term Lender
has a ratable part) that (a) bears interest by reference to the Base Rate or
(b) bears interest by reference to the Adjusted LIBO Rate and has a single
Interest Period.

 

“Term Commitment” means as to any Lender (a) the Dollar amount set forth
opposite such Lender’s name on Schedule I - Commitments hereto as such Lender’s
“Term Commitment,” (b) if such Lender has become a Term Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement as such Lender’s “Term Commitment” or (c) if such Lender
has entered into an Assignment and Assumption, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c) as such Lender’s “Term Commitment,” as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.21.  On the
Effective Date, the aggregate amount of the Term Commitments is $782,000,000.

 

“Term Facility” means, at any time, the aggregate principal amount of the Term
Advances outstanding at such time.

 

“Term Lender” means, at any time, any Lender that has an outstanding Term
Advance at such time.

 

18

--------------------------------------------------------------------------------


 

“Term Loan Maturity Date” means April 19, 2020.

 

“Term Note” means a promissory note of the Borrower payable to any Lender,
delivered pursuant to a request made under Section 2.16 in substantially the
form of Exhibit A-2 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Term Advances made by such Lender to
the Borrower.

 

“Termination Date” means the earlier of (a) April 19, 2023, subject to the
extension thereof pursuant to Section 2.22 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Revolving Credit Lender, Issuing Bank or Swing
Line Bank that is a Non-Extending Lender to any requested extension pursuant to
Section 2.22 shall be the Termination Date of such Revolving Credit
Lender, Issuing Bank or Swing Line Bank in effect immediately prior to the
applicable Anniversary Date for all purposes of this Agreement.

 

“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Advances, Swing Line Advances and Letters of Credit.

 

“Type” when used in reference to any Advance or Borrowing, refers to whether the
rate of interest on such Advance, or on the Advances comprising such Borrowing,
is determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards Board (FASB) Accounting Standard Codification No. 715: 
Compensation-Retirement Benefits (“ASC 715”)) under the Plan as of the close of
its most recent plan year, determined in accordance with ASC 715 as in effect on
the Effective Date, exceeds the fair market value of the assets allocable
thereto.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time and (C) the aggregate principal amount of all Swing Line Advances
then outstanding.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Write-Down and Conversion Powers” has the meaning specified in Section 8.15.

 

19

--------------------------------------------------------------------------------


 

SECTION 1.02.                              Computation of Time Periods.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.”

 

SECTION 1.03.                              Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with
GAAP applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein.  For purposes of determining
compliance with this Agreement, all leases of the Borrower and its Subsidiaries
shall be accounted for in accordance with GAAP as in effect on the date of this
Agreement and any determination whether a lease is an operating lease or a
Capital Lease shall be made without giving effect to any change in GAAP
(including any required adoption of International Financial Reporting
Standards).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, the effects of FASB ASC 825 on financial liabilities
and FASB ASC 842 on capital lease or debt obligations shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including any required adoption of International Financial Reporting
Standards) would affect the computation of any financial ratio or requirement
set forth herein, and either the Borrower or the Required Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent a reconciliation between calculations of
such ratio or requirement made before and after giving effect to such change in
GAAP.

 

SECTION 1.04.                              Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.                              The Advances and Letters of Credit.

 

(a)                                 The Term Advances.  Each Term Lender agrees,
severally and not jointly, to make Term Advances in Dollars to the Borrower on
the Effective Date in an aggregate principal amount not to exceed its Term
Commitment. The Term Lenders shall not have any obligation to make any Term
Advances to the Borrower after the Effective Date, except to the extent a Term
Lender’s Term Commitments are increased pursuant to Section 2.21.

 

(b)                                 The Revolving Credit Advances.  Each
Revolving Credit Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances denominated in Dollars
to the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date

 

20

--------------------------------------------------------------------------------


 

applicable to such Revolving Credit Lender in an amount not to exceed such
Lender’s Unused Revolving Credit Commitment.  Each Revolving Credit Borrowing
shall be in an amount not less than the Borrowing Minimum or the Borrowing
Multiple in excess thereof and shall consist of Revolving Credit Advances of the
same Type made on the same day by the Revolving Credit Lenders ratably according
to their respective Revolving Credit Commitments (it being understood that
multiple Revolving Credit Borrowings may be requested on any Business Day). 
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.01(b), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(b).

 

(c)                                  Letters of Credit.

 

(i)                                Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Agreement, to issue one or more
letters of credit denominated in Dollars in the form of (x) trade letters of
credit in support of trade obligations of the Borrower and its Subsidiaries
incurred in the ordinary course of business (such letters of credit issued for
such purposes, “Trade Letters of Credit”) and (y) standby letters of credit
issued for any other lawful purposes of the Borrower and its Subsidiaries (such
letters of credit issued for such purposes, “Standby Letters of Credit”; each
such letter of credit issued hereunder, a “Letter of Credit” and collectively,
the “Letters of Credit”) for its own account or for the account of any
Subsidiary (in which case such Letter of Credit shall be deemed issued for the
joint and several account of the Borrower and such Subsidiary) in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the applicable Availability Period and prior to the date that is
five (5) days prior to the latest Termination Date in an aggregate Available
Amount (i) for all Letters of Credit issued by each Issuing Bank not to exceed
at any time the lesser of (A) the Letter of Credit Facility at such time and
(B) such Issuing Bank’s Letter of Credit Commitment at such time and (ii) for
each such Letter of Credit not to exceed an amount equal to the Unused Revolving
Credit Commitments of the Revolving Credit Lenders; provided that if (i) the
Termination Date has been extended as to some but not all Revolving Credit
Lenders pursuant to Section 2.22 and (ii) the Borrower requests the issuance of
a Letter of Credit which expires later than the Termination Date of any
Revolving Credit Lender in effect prior to such extension, then compliance with
clause (B) above shall be determined solely with reference to the Revolving
Credit Lenders whose Revolving Credit Commitments have been so extended;
provided further, that Royal Bank of Canada and its affiliates shall not be
obligated to issue Trade Letters of Credit.  If requested by an Issuing Bank,
the Borrower shall also submit a Letter of Credit Application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of Letter of Credit
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, each Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Notwithstanding
anything to the contrary provided in this Agreement, each letter of credit
listed on Schedule 2.01(c) (each, an “Existing Letter of Credit”) shall be
deemed issued under this Agreement from and after the Effective Date.

 

(ii)                             No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal) later than the earlier of (x) 5 days before the latest Termination Date
and (y) one year after the date of Issuance thereof (or such longer period
agreed to by the applicable Issuing Bank in its sole discretion); provided, that
any Letter of Credit may provide for automatic renewal or extension thereof for
an additional period of up to 12 months (which, in no event, shall extend beyond
the date referred to in clause (x) of this Section 2.01(c)(ii), except to the
extent Cash Collateralized or backstopped pursuant to an arrangement reasonably
acceptable to the relevant Issuing Bank) so long as such Letter of Credit (any
such Letter of Credit, an “Auto-Extension Letter of Credit”) permits the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such
Auto-Extension Letter of Credit is issued (the “Non-Extension Notice Date”);
provided, further, that if the Issuing Bank consents in its sole discretion, the
expiration date on any Letter of Credit may extend beyond the date referred to
in clause (x) of this Section 2.01(c)(ii) but the participations of the Lenders
with Revolving Credit Commitments shall terminate on the applicable Termination
Date.  If any such Letter of Credit is outstanding or is issued under the
Revolving Credit Commitments after the date that is three (3) Business Days
prior to the latest Termination Date the

 

21

--------------------------------------------------------------------------------


 

Borrower shall provide Cash Collateral pursuant to documentation reasonably
satisfactory to the Agent and the relevant Issuing Bank in an amount equal to
the face amount of each such Letter of Credit on or prior to the date that is
three (3) Business Days prior to such Termination Date or, if later, such date
of issuance.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than such Termination Date (except as otherwise
provided in the second proviso to the first sentence of this paragraph (ii));
provided, however, that such Issuing Bank shall not permit any such extension if
(A) such Issuing Bank has reasonably determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 3.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

 

(d)                                 The Swing Line Advances.  The Swing Line
Bank agrees, on the terms and conditions hereinafter set forth, to make Swing
Line Advances denominated in Dollars to the Borrower from time to time on any
Business Day during the applicable Availability Period (i) in an aggregate
amount not to exceed at any time outstanding $50,000,000 (the “Swing Line
Facility”) and (ii) in an amount for each such Advance not to exceed the lesser
of (x) the Unused Revolving Credit Commitments of the Lenders on such Business
Day and (y) the amount by which the Revolving Credit Commitment of the Lender
acting as the Swing Line Bank on such Business Day exceeds (1) the aggregate
principal amount of all Revolving Credit Advances and Swing Line Advances made
by such Lender and outstanding at such time, plus (2) such Lender’s Ratable
Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time; provided, that no Swing Line
Bank shall be required to make a Swing Line Advance to refinance an outstanding
Swing Line Borrowing.  No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance.  Each Swing
Line Borrowing shall be in an amount of $500,000 or an integral multiple of
$100,000 in excess thereof and shall consist of a Base Rate Advance.

 

SECTION 2.02.                              Making the Advances.

 

(a)                                 Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Borrowing shall be made on notice,
given not later than (x) 12:00 p.m. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 10:00 a.m.  (New York City time)
on the date of the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Advances, by the Borrower to the Agent.  Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be authorized by a Financial Officer
of the Borrower and shall be by electronic delivery, or telecopier in
substantially the form of Exhibit B hereto, specifying therein (in addition to
specifying whether such Borrowing as a Revolving Credit Borrowing or Term
Borrowing) the requested (i) date and Facility of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance, which shall be a period contemplated by
the definition of the term “Interest Period” and (v) the location and number of
the Borrower’s account to which funds are to be disbursed.  Each Appropriate
Lender shall, before 12:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing; provided, that Swing Line Advances shall be made as
provided in Section 2.02(b).  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower consistent with the instructions
set forth in the Notice of Borrowing; provided, however, that, in the case of a
Revolving Credit Borrowing, the Agent shall first make a portion of such funds
equal to the aggregate principal amount of any Swing Line Advances made by the
Swing Line Bank and by any Revolving Credit Lender and outstanding on the date
of such Borrowing, plus interest accrued and unpaid thereon to and as of such
date, available to the Swing Line Bank and such other Lenders for repayment of
such Swing Line Advances. If no election as to the Type of Advance is specified,
then the requested Borrowing shall be a Base Rate Advance.  If no Interest
Period is specified with respect to any requested Eurodollar Rate Advance then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Notice of Borrowing in accordance
with this Section 2.02,

 

22

--------------------------------------------------------------------------------


 

the Agent shall advise each Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

(b)                                 Each Swing Line Borrowing shall be made on
notice, given not later than 2:00 P.M. (New York City time) on the date of the
proposed Swing Line Borrowing by the Borrower to the Swing Line Bank and the
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be authorized by a Financial Officer of the Borrower and shall
be by electronic delivery, or telecopier, specifying therein the requested
(i) date of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of
such Borrowing (which maturity shall be no later than the tenth Business Day
after the requested date of such Borrowing).  After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower consistent
with the instructions set forth in the Notice of Borrowing.  Upon written demand
by the Swing Line Bank, with a copy of such demand to the Agent not later than
12:00 P.M. (New York City time), each Revolving Credit Lender will purchase from
the Swing Line Bank, and the Swing Line Bank shall sell to each such other
Lender, a participation representing such other Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of the Swing Line Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of the participation in such Swing
Line Advance to be purchased by such Lender.  The Borrower hereby agrees to each
such sale and assignment.  Each Revolving Credit Lender agrees to purchase a
participation representing its Ratable Share of an outstanding Swing Line
Advance (i) by 5:00 P.M. (New York City time) on the Business Day on which
demand therefor is made by the Swing Line Bank, provided that notice of such
demand is given not later than 12:00 P.M. (New York City time) on such Business
Day or (ii) by 10.00 A.M. (New York City time) the first Business Day next
succeeding such demand if notice of such demand is given after such time.  The
Agent shall notify the Borrower of any participation in any Swing Line Advance
acquired pursuant to this paragraph (b), and thereafter payments in respect of
such Swing Line Advance shall be made to the Agent and not to such Swing Line
Bank.  Any amounts received by such Swing Line Bank from a Borrower (or other
party on behalf of such Borrower) in respect of a Swing Line Advance after
receipt by such Swing Line Bank of the proceeds of a sale of participation
therein shall be promptly remitted to the Agent; any such amounts received by
the Agent shall be promptly remitted by the Agent to the Revolving Credit
Lenders that shall have made their payments pursuant to this paragraph and to
such Swing Line Bank, as their interests may appear; provided, that any such
payment so remitted shall be repaid to such Swing Line Bank or to the Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason.  The purchase of participations in a Swing Line Advance
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof. Upon any such assignment by the Swing Line Bank to any
Revolving Credit Lender of a portion of a Swing Line Advance, the Swing Line
Bank represents and warrants to such other Lender that the Swing Line Bank is
the legal and beneficial owner of such interest being assigned by it, but makes
no other representation or warranty and assumes no responsibility with respect
to the Swing Line Advance, this Agreement, the other Loan Documents or the
Borrower.  If and to the extent that any Revolving Credit Lender shall not have
so made the amount of such Swing Line Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date such Lender is required to have
made such amount available to the Agent until the date such amount is paid to
the Agent, at the greater of the NYFRB Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.  If such
Lender shall pay to the Agent such amount for the account of the Swing Line Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender (with interest on such Swing
Line Advance payable to such Lender) on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

 

(c)                                  Anything in subsection (a) above to the
contrary notwithstanding, (i) the Borrower may not select Eurodollar Rate
Advances for any Borrowing if the aggregate amount of such Borrowing is less
than the Borrowing Minimum or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.08 or
2.12 and (ii) the Eurodollar Rate Advances may not be outstanding as part of
more than six separate Term Borrowings and ten separate Revolving Credit
Borrowings.

 

(d)                                 Each Notice of Borrowing and Notice of Swing
Line Borrowing shall be irrevocable and binding on the Borrower (other than any
notice in respect of the Effective Date, which may be conditioned upon the
occurrence of the Effective Date). In the case of any Borrowing that the related
Notice of Borrowing specifies is to

 

23

--------------------------------------------------------------------------------


 

be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(e)                                  Unless the Agent shall have received notice
from an Appropriate Lender prior to the time of any Borrowing that such Lender
will not make available to the Agent such Lender’s ratable portion of such
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Borrowing in accordance with subsection (a) of
this Section 2.02, and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable to Base Rate Advances and (ii) in the case of such
Lender or Swing Line Bank, the greater of the NYFRB Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.  If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement. The foregoing shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

 

(f)                                   The obligations of the Lenders hereunder
to make Advances and to make payment pursuant to Section 8.04(c) are several and
not joint.  The failure of any Appropriate Lender to make any Advance or to make
any payment under Section 8.04(c) on any date required hereunder shall not
relieve any other Appropriate Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Advance or to make its payment under Section 8.04(c).

 

(g)                                  The Borrower may, at any time and from time
to time, designate as additional Swing Line Banks one or more Revolving Credit
Lenders that agree to serve in such capacity as provided below.  The acceptance
by a Revolving Credit Lender of an appointment as a Swing Line Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Agent and the Borrower, executed by the Borrower,
the Agent and such designated Swing Line Bank, and, from and after the effective
date of such agreement, (i) such Revolving Credit Lender shall have all the
rights and obligations of a Swing Line Bank under this Agreement and
(ii) references herein to the term “Swing Line Bank” shall be deemed to include
such Revolving Credit Lender in its capacity as a lender of Swing Line Advances
hereunder.

 

SECTION 2.03.                              Issuance of and Drawings and
Reimbursement Under Letters of Credit.

 

(a)                                 Request for Issuance.  Each Letter of Credit
shall be issued upon notice, given not later than three Business Days prior to
the date of the proposed Issuance of such Letter of Credit (or on such shorter
notice as the applicable Issuing Bank may agree), by the Borrower to any Issuing
Bank, and such Issuing Bank shall give the Agent, prompt notice thereof.  Each
such notice by the Borrower of Issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone, confirmed immediately in writing, electronic
delivery or telecopier specifying therein the requested (i) date of such
Issuance (which shall be a Business Day), (ii) Available Amount of such Letter
of Credit, (iii) expiration date of such Letter of Credit, (iv) name and address
of the beneficiary of such Letter of Credit and (v) form of such Letter of
Credit.  Each Letter of Credit shall be issued pursuant to such application and
agreement for letter of credit as such Issuing Bank and the Borrower shall agree
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank shall, unless such Issuing
Bank has received written notice from any Lender or the Agent, at least one
Business Day prior to the requested date of Issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, on the requested date, issue a Letter of Credit for the
account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and

 

24

--------------------------------------------------------------------------------


 

customary business practices.  Additionally, the Borrower shall furnish to the
applicable Issuing Bank and the Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, as such
Issuing Bank or the Agent may reasonably require.  In the event and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.  Notwithstanding
anything to the contrary in this Agreement, the Issuing Banks may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(b)                                 Participations.  By the Issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing or decreasing the
amount thereof) and without any further action on the part of the applicable
Issuing Bank or the Revolving Credit Lenders, such Issuing Bank hereby grants to
each Revolving Credit Lender, and each Revolving Credit Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit.  The
Borrower hereby agrees to each such participation.  In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower on the date made,
or of any reimbursement payment required to be refunded to the Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to the
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.21, an assignment
in accordance with Section 8.07 or otherwise pursuant to this Agreement.

 

(c)                                  Drawing and Reimbursement.  The payment by
an Issuing Bank in respect of a drawing under any Letter of Credit which is not
reimbursed by the Borrower on the date made shall constitute for all purposes of
this Agreement the making by any such Issuing Bank of a Revolving Credit
Advance, which shall be a Base Rate Advance, in the amount of such draft,
without regard to whether the making of such an Advance would exceed such
Issuing Bank’s Unused Revolving Credit Commitment.  Each Issuing Bank shall give
prompt notice of each drawing under any Letter of Credit issued by it to the
Borrower and the Agent.  The Borrower shall reimburse such Issuing Bank (which,
in the case of any Standby Letter of Credit, shall be through the Agent) in an
amount equal to such drawing not later than 4:00 P.M. (New York City Time) on
the day that is one Business Day after notice is given.  If the Borrower fails
to so reimburse the applicable Issuing Bank by such time, the Agent shall
promptly notify each Lender the amount of the unreimbursed drawing, and the
amount of such Lender’s Ratable Share thereof.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to make Advances pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank.  Each Revolving Credit Lender
agrees to fund its Ratable Share of an outstanding Advance on (i) the Business
Day on which demand therefor is made by such Issuing Bank, provided that notice
of such demand is given not later than 12:00 P.M. (New York City time) on such
Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  If and to the extent that any
Revolving Credit Lender shall not have so made the amount of such Advance
available to the Agent, such Lender agrees to pay to the Issuing Bank forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by any such Issuing Bank until the date such amount is paid to the
Agent, at the higher of the NYFRB Rate and a rate determined by the Issuing Bank
in accordance with banking industry rules on interbank compensation.  A
certificate of an Issuing Bank submitted to any Lender (through the Agent) with
respect to any amounts owing under this Section 2.03(c) shall be conclusive
absent manifest error.  If such Lender shall pay to the Agent such amount for
the account of any such Issuing Bank

 

25

--------------------------------------------------------------------------------


 

on any Business Day, such amount so paid in respect of principal shall
constitute an Advance made by such Lender on such Business Day for purposes of
this Agreement, and the outstanding principal amount of the Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

 

(d)                                 Letter of Credit Reports.  Each Issuing Bank
shall furnish (i) to the Agent (with a copy to the Borrower), on the first
Business Day of each week a written report summarizing Issuance and expiration
dates of Trade Letters of Credit issued by such Issuing Bank during the
preceding week and drawings during such week under all Trade Letters of Credit
issued by such Issuing Bank, (ii) to the Agent (with a copy to the Borrower), on
the first Business Day of each month a written report summarizing Issuance and
expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank and (iii) to the Agent (with a copy to the
Borrower), on the first Business Day of each calendar quarter a written report
setting forth (A) the average daily aggregate Available Amount and (B) the
amount available to be drawn, in each case, during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.  The Agent shall
give to each Revolving Credit Lender prompt notice of each report delivered to
it pursuant to this Section.

 

(e)                                  Failure to Make Advances.  The failure of
any Revolving Credit Lender to make the Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Revolving Credit Lender
of its obligation hereunder to make its Advance on such date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on such date.

 

(f)                                   Applicability of ISP and UCP; Limitation
of Liability.  Unless otherwise expressly agreed by the Issuing Banks and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Standby Letter of Credit, and (ii) the rules of the UCP shall apply to
each Trade Letter of Credit.  Notwithstanding the foregoing, no Issuing Bank
shall be responsible to the Borrower for, and no Issuing Bank’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(g)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(h)                                 Replacement of an Issuing Bank.  An Issuing
Bank may be replaced at any time by written agreement among the Borrower, the
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The Agent
shall notify the Revolving Credit Lenders of any such replacement of an Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.04.  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 

(i)                                     Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Agent designate any Lender (in addition
to the Initial Issuing Bank) which agrees (in its sole discretion) to act in
such capacity and is reasonably satisfactory to the Agent as an Issuing Bank. 
Each such additional Issuing Bank shall execute a

 

26

--------------------------------------------------------------------------------


 

counterpart of this Agreement upon the approval of the Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

 

SECTION 2.04.                              Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Agent for the account of each Lender, on the date that is five Business
Days after the last Business Day of each fiscal quarter of the Borrower (as in
effect on the Effective Date) (commencing on the last Business Day of the first
full fiscal quarter after the Effective Date) and on the date on which the
Revolving Credit Commitments of all the Lenders shall be terminated as provided
herein, a commitment fee (a “Commitment Fee”) in Dollars on the daily amount of
the applicable Unused Revolving Credit Commitment (with Swing Line Advances not
counting as utilization for such purpose) of such Lender during the preceding
quarter (or other period commencing with the Effective Date or ending with the
date on which the last of the Commitments of such Lender shall be terminated) at
a rate equal to the Applicable Commitment Fee.  All Commitment Fees shall be
computed on the basis of the actual number of days elapsed (including the first
day but excluding the last) in a year of 360 days.  The Commitment Fee due to
each Lender shall commence to accrue on the Effective Date and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

 

(b)                                 Letter of Credit Fees.

 

(i)                               The Borrower shall pay to the Agent for the
account of each Revolving Credit Lender a commission on such Lender’s Ratable
Share of the average daily Available Amount of all Letters of Credit issued for
the account of the Borrower and outstanding from time to time at a rate per
annum equal to the sum of, (x) for Standby Letters of Credit, the Applicable
Margin for Eurodollar Rate Revolving Credit Advances for Standby Letters of
Credit in effect from time to time during such calendar quarter and (y) for
Trade Letters of Credit, the Applicable Margin for Eurodollar Rate Revolving
Credit Advances for Trade Letters of Credit in effect from time to time during
such calendar quarter, in each case, payable in arrears quarterly on the date
that is five Business Days after the last Business Day of each fiscal quarter of
the Borrower (as in effect on the Effective Date) commencing with the quarter
ended May 5, 2018, and on the latest Termination Date (or such later date on
which the participations in Letters of Credit of such Lender have terminated).

 

(ii)                                The Borrower shall pay to each Issuing Bank,
for its own account, a fronting fee in Dollars in respect of each Letter of
Credit issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the daily
stated amount of such Letter of Credit and such other commissions, issuance
fees, transfer fees and other customary documentary and processing fees and
charges in connection with the Issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.  The fronting fees
described in this clause (ii) shall be due and payable (A) in the case of Trade
Letters of Credit, on the date of Issuance thereof and (B) in the case of
Standby Letters of Credit, in arrears quarterly on the date that is five
Business Days after the last Business Day of each fiscal quarter of the Borrower
(as in effect on the Effective Date), and on the latest Termination Date (or
such later date on which such Standby Letter of Credit has been terminated).

 

(c)                                  Agent’s Fees.  The Borrower shall pay to
the Agent for its own account such fees as may from time to time be agreed
between the Borrower and the Agent.

 

SECTION 2.05.                              Termination or Reduction of the
Commitments.  The Borrower shall have the right, upon at least three Business
Days’ notice to the Agent, to terminate in whole or permanently reduce ratably
in part the Unused Revolving Credit Commitments or the Unissued Letter of Credit
Commitments of the Lenders, provided, that each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 (or, if less, the remaining amount of
the Revolving Credit Commitments). Promptly following receipt of any notice, the
Agent shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section 2.05 shall be irrevocable;
provided, that a notice of termination or reduction of the Revolving Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, indentures or similar
agreements or the occurrence of any other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Agent on or prior to the
specified effective date) if such condition is not satisfied.  Subject to
Section 2.21, any

 

27

--------------------------------------------------------------------------------


 

termination or reduction of the Revolving Credit Commitments shall be permanent.
Each reduction of the Revolving Credit Commitments shall be made ratably among
the Lenders in accordance with their respective Revolving Credit Commitments. On
the Effective Date (after giving effect to the funding of the Term Loans by the
Term Lenders representing the full amount of the Term Commitment on the
Effective Date), the Term Commitment of the Term Lenders on the Effective Date
will automatically and permanently terminate.

 

SECTION 2.06.                              Repayment of Advances and Letter of
Credit Drawings.

 

(a)                                 Term Advances.  The Borrower shall repay to
the Agent for the ratable account of the Term Lenders on the Term Loan Maturity
Date the aggregate principal amount of the Term Advances made to it and then
outstanding.

 

(b)                                 Revolving Credit Advances.  The Borrower
shall repay to the Agent for the ratable account of each Revolving Credit Lender
on the Termination Date applicable to such Revolving Credit Lender the aggregate
principal amount of the Revolving Credit Advances made to it and then
outstanding.

 

(c)                                  Letter of Credit Drawings.  The obligations
of the Borrower under any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by the
applicable Issuing Bank or any Revolving Credit Lender of any draft or the
reimbursement by the Borrower thereof):

 

(i)                                          any lack of validity or
enforceability of this Agreement, any other Loan Document, any Letter of Credit
Agreement, any Letter of Credit Application, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(ii)                                       any change in the time, manner or
place of payment of, or in any other term of, all or any of the obligations of
the Borrower in respect of any L/C Related Document or any other amendment or
waiver of or any consent to departure from all or any of the L/C Related
Documents;

 

(iii)                                    the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against any
beneficiary or any transferee of a Letter of Credit (or any Persons for which
any such beneficiary or any such transferee may be acting), any Issuing Bank,
the Agent, any Lender or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

 

(iv)                                   any statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                                      payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or certificate that does not
comply with the terms of such Letter of Credit;

 

(vi)                                   any exchange, release or non-perfection
of any collateral, or any release or amendment or waiver of or consent to
departure from any guarantee, for all or any of the obligations of the Borrower
in respect of the L/C Related Documents;

 

(vii)                                any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a guarantor (if any);

 

28

--------------------------------------------------------------------------------


 

(viii)                             waiver by any Issuing Bank of any requirement
that exists for such Issuing Bank’s protection and not the protection of the
Borrower or any waiver by such Issuing Bank which does not in fact materially
prejudice the Borrower;

 

(ix)                                   honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft; or

 

(x)                                      any payment made by any Issuing Bank in
respect of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

provided, in each case, that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents (determined by final and binding decision
of a court of competent jurisdiction).

 

(d)                                 Swing Line Advances.  The Borrower shall
repay to the Agent for the ratable account of the Swing Line Bank and each
Revolving Credit Lender which has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made to it by each of them on the
earlier of the maturity date specified in the applicable Notice of Swing Line
Borrowing (which maturity shall be no later than ten Business Days after the
requested date of such Borrowing) and the Termination Date applicable to the
Swing Line Bank.

 

SECTION 2.07.                              Interest on Advances.

 

(a)                                 Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance made to it and owing to
each Lender from the date of such Advance until such principal amount shall be
paid in full, at the following rates per annum:

 

(i)                  Base Rate Advances.  During such periods as such Advance is
a Base Rate Advance and for each Swing Line Advance, a rate per annum equal at
all times to the sum of (x) the Base Rate in effect from time to time plus
(y) the Applicable Margin for Base Rate Advances in effect from time to time,
payable in arrears quarterly on the date that is five Business Days after the
last Business Day of each fiscal quarter of the Borrower (as in effect on the
Effective Date) during such periods and on the date such Base Rate Advance shall
be Converted or paid in full or such Swing Line Advance is paid in full.

 

(ii)               Eurodollar Rate Advances.  During such periods as such
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Adjusted LIBO Rate
for such Interest Period for such Advance plus (y) the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default under Section 6.01(a), the Agent
may, and upon the request of the Required Lenders shall, require the Borrower to
pay interest (“Default Interest”) on (i) the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and

 

29

--------------------------------------------------------------------------------


 

(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above; provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

 

SECTION 2.08.                              Interest Rate Determination.

 

(a)                                 The Agent shall give prompt notice to the
Borrower and the Lenders of the applicable interest rate determined by the Agent
for purposes of Section 2.07(a)(i) or (ii).

 

(b)                                 If, with respect to any Eurodollar Rate
Advances under any Facility, the Required Revolving Lenders or the Required Term
Lenders, as applicable, notify the Agent that (i) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Adjusted LIBO Rate or the Eurodollar Rate, as
applicable, for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
respective Eurodollar Rate Advances for such Interest Period, the Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (A) the Borrower
will, on the last day of the then existing Interest Period therefor, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (B) the obligation of the Appropriate Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

(c)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(d)                                 On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than the Borrowing
Minimum, such Advances shall automatically Convert into Base Rate Advances.

 

(e)                                  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor be
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

(f)                                   If prior to the commencement of any
Interest Period for a Eurodollar Rate Advance, the Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
Eurodollar Rate, as applicable (including because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period then the
Agent shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower will, on the last day of the then existing Interest Period therefor,
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

(g)                               If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (f) above have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(f) above have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be

 

30

--------------------------------------------------------------------------------


 

applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 8.01, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Agent shall not have received, within five Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Revolving Lenders or the Required Term Lenders, as applicable,
stating that such Required Revolving Lenders or the Required Term Lenders, as
applicable, object to such amendment.  Until an alternate rate of interest shall
be determined in accordance with this clause (g) (but, in the case of the
circumstances described in clause (b)(ii) of this Section 2.08, only to the
extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (A) the Borrower will, on the last
day of the then existing Interest Period therefor, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (B) the
obligation of the Appropriate Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

 

SECTION 2.09.                              Optional Conversion of Advances.  The
Borrower may on any Business Day, upon notice given to the Agent not later than
the time a Notice of Borrowing would be required under Section 2.02 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election, and subject to the provisions of
Sections 2.08 and 2.12, Convert all Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the Borrowing Minimum for Eurodollar Rate Advances and
no Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance.  Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

SECTION 2.10.                              Optional Prepayments of Advances. 
The Borrower shall notify the Agent (and, in the case of prepayment of a Swing
Line Advance, the Swing Line Bank) by telephone (confirmed by electronic means)
of such selection not later than 2:00 P.M. (New York City time), (i) in the case
of a Base Rate Advance or any Swing Line Advance, on the scheduled date of such
prepayment and (ii) in the case of a Eurodollar Rate Advance, at least three
(3) Business Days before the scheduled date of such prepayment (or, in each
case, such shorter period acceptable to the Agent (and Swing Line Bank, if
applicable)); provided, however, that (x) each partial prepayment of Advances
shall be in an aggregate principal amount of not less than the Borrowing Minimum
or a Borrowing Multiple in excess thereof, (y) each partial prepayment of Swing
Line Advances shall be in an aggregate principal amount of not less than
$1,000,000 and (z) in the event of any such prepayment of a Eurodollar Rate
Advance made prior to the last day of any Interest Period, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(f).  Each prepayment of outstanding Term Advances shall be applied
as directed by the Borrower among any outstanding Eurodollar Rate Advances and
Base Rate Advances or, in the absence of such direction, first to Base Rate
Advances, and second to Eurodollar Rate Advances in direct order of expiration
of the current Interest Period.  Each such notice shall be irrevocable;
provided, that a notice of prepayment may state that such notice is conditioned
upon the effectiveness of other credit facilities, indentures or similar
agreements or the occurrence of any other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Agent (and Swing Line
Bank if applicable) on or prior to the specified effective date) if such
condition is not satisfied.

 

SECTION 2.11.                              Increased Costs.  (a) If any Change
in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBO
Rate);

 

(ii)               subject any Recipient to any Taxes (other than
(A) Indemnified Taxes or (B) Excluded Taxes); or

 

31

--------------------------------------------------------------------------------


 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Advances made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Adequacy.  If any Lender determines
that any Change in Law affecting such Lender or any lending office of such
Lender or such Lender’s Parent Company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s Parent Company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by such Lender to a level below that which such Lender or such
Lender’s Parent Company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
Parent Company with respect to capital adequacy or liquidity), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s Parent Company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its Parent Company as specified in paragraph (a) or
(b) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 2.12.                              Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Effective Date that it is unlawful, for any
Lender or its Applicable Lending Office to make, maintain or fund any Eurodollar
Rate Advances, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market then, on notice thereof by such Lender to
the Borrower through the Agent, (i) any obligations of such Lender to make or
continue Eurodollar Rate Advances or to convert Base Rate Advances to Eurodollar
Rate Advances shall be suspended and (ii) if such notice asserts the illegality
of such Lender making or maintaining Base Rate Loans the interest rate on which
is determined by reference to the Eurodollar Rate component of the Base Rate,
the interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the
Adjusted LIBO Rate component of the Base Rate, in each case until such Lender
notifies the Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall upon demand from such Lender (with a copy to the Agent), convert all
Eurodollar Rate Advances of such Lender to Base Rate Borrowings (the interest
rate on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Adjusted LIBO
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Adjusted LIBO Rate component
thereof until the Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

32

--------------------------------------------------------------------------------


 

SECTION 2.13.                              Payments and Computations.

 

(a)                                 The Borrower shall make each payment
hereunder, irrespective of any right of counterclaim or set-off, not later than
2:00 P.M. (New York City time) on the day when due in Dollars to the Agent at
the Agent’s Account in same day funds.  Any amounts received after such time on
any date may, in the discretion of the Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. 
The Agent will promptly thereafter cause to be distributed like funds relating
to the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon any Assuming
Lender becoming a Lender hereunder as a result of a Commitment Increase pursuant
to Section 2.21 and upon the Agent’s receipt of such Lender’s Assumption
Agreement and recording of the information contained therein in the Register,
from and after the applicable Increase Date, the Agent shall make all payments
hereunder and under any other Loan Documents issued in connection therewith in
respect of the interest assumed thereby to the Assuming Lender.  Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)                                 All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Base Rate, Adjusted LIBO
Rate, or Eurodollar Rate shall be determined by the Agent, and such
determination shall be conclusive absent manifest error.

 

(c)                                  Whenever any payment hereunder or under the
other Loan Documents shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest, fee or commission, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(d)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
and the Agent may, in reliance upon such assumption, cause to be distributed to
each Lender on such due date an amount equal to the amount then due such
Lender.  If and to the extent the Borrower shall not have so made such payment
in full to the Agent, each Lender shall repay to the Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the higher of the NYFRB Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

SECTION 2.14.                              Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments made by or on behalf of the Borrower under this Agreement or any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes; provided, that if the Borrower, the
Agent or any other applicable withholding agent shall be required by applicable
law to deduct or withhold any Taxes from such payments, then (i) the applicable
withholding agent shall make such deductions or withholdings as are reasonably
determined by the applicable withholding agent to be required by any applicable
law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable law, and (iii) to the extent
withholding or deduction is required to be made on account of Indemnified Taxes,
the sum payable by the Borrower shall be increased as necessary so that after
all required

 

33

--------------------------------------------------------------------------------


 

deductions and withholdings have been made (including deductions or withholdings
applicable to additional sums payable under this Section 2.14) the applicable
Lender (or, in the case of any amount received by the Agent for its own account,
the Agent) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made. Whenever any Indemnified Taxes are
payable by the Borrower, as promptly as possible thereafter, the Borrower shall
send to the Agent for its own account or for the account of a Lender, as the
case may be, a copy of an official receipt (or other evidence acceptable to the
Agent or such Lender, acting reasonably) received by the Borrower showing
payment thereof.  Without duplication, after any payment of Taxes by the
Borrower or the Agent to a Governmental Authority as provided in this
Section 2.14, the Borrower shall deliver to the Agent or the Agent shall deliver
to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Agent, as the case may be.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law or, at the option of the Agent, timely reimburse the Agent
for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall, without duplication of any amounts paid pursuant to
Section 2.14(a)(iii) or any amounts paid or reimbursed pursuant to
Section 2.14(b), indemnify each Recipient, within 15 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability delivered to the Borrower
by a Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Agent, within 15 Business Days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with this Agreement, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
any Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.14, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

(f)                                   Status of Lenders.

 

(i)                  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to any payments made under this
Agreement shall deliver to the Borrower and the Agent, at the time or times and
in the manner prescribed by applicable law or such other time or times
reasonably requested by the Borrower or the Agent, such duly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to U.S. federal backup withholding or
information

 

34

--------------------------------------------------------------------------------


 

reporting requirements.  Notwithstanding anything to the contrary in this
Section 2.14(f), no Lender shall be required to provide any documentation under
this Section 2.14(f) that such Lender is not legally eligible to provide.  Each
person that shall become a Participant pursuant to Section 8.07 or a Lender
pursuant to Section 8.07 shall, upon the effectiveness of the related transfer,
be required to provide all documentation required pursuant to this
Section 2.14(f); provided that a Participant shall furnish all such
documentation solely to the participating Lender.

 

(ii)                                Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter as
required by applicable law or upon the reasonable request of the Borrower or the
Agent), duly completed and executed originals of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup
withholding;

 

(B)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter as required by applicable law or upon the reasonable request
of the Borrower or the Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the person treated as its owner for U.S. federal
income tax purposes)  that is eligible to claim the benefits of an income tax
treaty to which the United States is a party, duly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, claiming an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to such
tax treaty;

 

(2)                                 duly completed and executed originals of IRS
Form W-8ECI with respect to such Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes);

 

(3)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the person treated as its owner for U.S. federal
income tax purposes) that is eligible to claim the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3) (B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with such Foreign Lender’s
conduct of a trade or business within the United States (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

 

(C)                               to the extent a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the person treated as its owner for U.S. federal
income tax purposes) is not the beneficial owner of payments under this
Agreement (for example, where the Foreign Lender is a partnership or is a
participating Lender), duly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership (and not a participating Lender) and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such

 

35

--------------------------------------------------------------------------------


 

Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(D)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and

 

(E)                                if a payment made to a Recipient under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Recipient were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Recipient shall deliver to the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine whether such Recipient has complied
with such Recipient’s obligations under FATCA and to determine the amount, if
any, to deduct and withhold from such payment.  Solely for purposes of this
clause (E), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Agent in writing of its
legal ineligibility to do so.

 

Each Lender hereby authorizes the Agent to deliver to the Borrower and to any
successor Agent any documentation provided by such Lender to the Agent pursuant
to this Section 2.14(f).

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its reasonable discretion, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall promptly pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest (solely with
respect to the time period during which the indemnifying party actually held
such funds, except to the extent that the refund was initially claimed at the
written request of such indemnifying party) or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  In such event,
such indemnified party shall, at the Borrower’s request, provide the Borrower
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided,
that such indemnified party may delete any information therein that it deems
confidential).  An indemnified party shall claim any refund that it determines
is available to it, unless it concludes in its reasonable discretion that it
would be adversely affected by making such a claim.  Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

36

--------------------------------------------------------------------------------


 

(h)                                 Survival.  Each party’s obligations under
this Section 2.14 shall survive the resignation or replacement of the Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under this Agreement.

 

SECTION 2.15.                              Sharing of Payments, Etc.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Advances
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Advances and accrued interest thereon
or other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other obligations before the Termination Date applicable
to such Lender or, in the case of a Term Lender, Term Loan Maturity Date, of the
other Appropriate Lenders, and, on and after the Termination Date applicable to
such Lender, or in the case of a Term Lender, Term Loan Maturity Date, of all
other Lenders or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Appropriate Lenders or all
Lenders, as applicable, ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Advances and other amounts
owing them; provided that:

 

(i)                  if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)               the provisions of this paragraph shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Advances to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.  For purposes of clause (b) of the definition of Excluded
Taxes, a Lender that acquires a participation pursuant to this Section 2.15
shall be treated as having acquired such participation on the earlier date on
which such Lender acquired the applicable interest in the Commitment(s) and/or
Advance(s) to which such participation relates.

 

If at any time insufficient funds are received by and available to the Agent to
pay fully all amounts of principal, unreimbursed Letters of Credit, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed Letters
of Credit then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letters of Credit then
due to such parties.

 

SECTION 2.16.                              Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
such Lender in a principal amount up to the applicable Commitment of such
Lender.

 

(b)                                 The Register maintained by the Agent
pursuant to Section 8.07(c) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and

 

37

--------------------------------------------------------------------------------


 

amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assumption Agreement and each Assignment and Assumption delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Agent from the Borrower hereunder
and each Lender’s share thereof.

 

(c)                                  Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

SECTION 2.17.                              Use of Proceeds.  The proceeds of the
Advances shall be available (and the Borrower agrees that it shall use such
proceeds) (i) for general corporate purposes (including acquisitions,
investments and repayments of indebtedness), (ii) for payments in connection
with the Effective Date Refinancing, and (iii) to pay the fees and expenses
incurred in connection with the Effective Date Transactions.

 

SECTION 2.18.                              Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 Designation of a Different Applicable
Lending Office.  If any Lender requests compensation under Section 2.11, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.14 as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14 and, in each
case, such Lender has declined or is unable to designate a different Applicable
Lending Office in accordance with Section 2.18(a), or if any Lender is a
Defaulting Lender or a Non-Approving Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.07), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14(a)) and obligations under this Agreement to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                  the Borrower shall have paid to the Agent the assignment
fee (if any) specified in Section 8.07;

 

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including any amounts under
Section 8.04(f)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

(iii)            in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

 

38

--------------------------------------------------------------------------------


 

(iv)           such assignment does not conflict with applicable law; and

 

(v)              in the case of any assignment resulting from a Lender becoming
a Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.19.                              Cash Collateral.

 

(a)                                 At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Agent or any Issuing Bank (with a copy to the Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to any reallocation pursuant
to Section 2.20(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (c) below.  If at
any time the Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent and the Issuing Banks as herein
provided or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the Agent,
pay or provide to the Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.19 or Section 2.20 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.19 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the existence of excess Cash Collateral, as
reasonably determined by the Agent and each Issuing Bank; provided that, subject
to Section 2.20 the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

SECTION 2.20.                              Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) or received by the Agent from a Defaulting
Lender pursuant to Section 8.05 shall be applied at such time or times as may be
determined by the Agent as follows:  first,

 

39

--------------------------------------------------------------------------------


 

to the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Bank or the Swing Line Bank hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with 2.19; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swing Line Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or the Swing Line Bank against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment shall be
applied solely to pay the Advances of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or L/C Obligations owed to, such Defaulting Lender until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swing Line Advances are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.20(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a) (ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and, except as provided in clause (C) below, the Borrower
shall not be required to pay any such fee that otherwise would have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Ratable Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.19.

 

(C)                               With respect to any Commitment Fee or letter
of credit fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Advances that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuing Bank and the Swing Line
Bank, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swing Line
Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Advances shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Ratable Shares
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.01 are satisfied at the time of such reallocation (and, unless the
Borrower has otherwise notified the Agent at such time, the Borrower shall be
deemed to have represented and warranted

 

40

--------------------------------------------------------------------------------


 

that such conditions are satisfied at such time), and (y) such reallocation does
not cause the sum of the aggregate principal amount of Revolving Credit
Advances, the participations in outstanding Letters of Credit and participation
in Swing Line Advances of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to Section 8.15,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Advances.  If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three (3) Business Days
following the written request of the (i) Agent or (ii) Swing Line Bank or any
Issuing Bank, as applicable (with a copy to the Agent), (x) first, prepay Swing
Line Advances in an amount equal to the Swing Line Bank’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.19.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Agent, the Swing Line Bank and each Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable in respect
of such Facility, purchase at par (together with any break funding costs
incurred by the non-Defaulting Lenders as a result of such purchase) that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swing Line Advances to be held
pro rata by the Appropriate Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.20(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or other payments made
by or on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swing Line Advances/Letters of Credit. 
So long as any Revolving Credit Lender is a Defaulting Lender, in each case
after giving effect to Section 2.20(a)(iv), (i) the Swing Line Bank shall not be
required to fund any Swing Line Advances unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swing Line Advance and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

SECTION 2.21.                              Increase in the Aggregate
Commitments.

 

(a)                                 Request for Increase.  The Borrower may, at
any time and from time to time, or in the case of the Term Facility, prior to
the Term Loan Maturity Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitment and/or Term Commitment be increased by
an amount of $25,000,000 or an integral multiple thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
latest Termination Date, or in the case of the Term Facility, prior to the Term
Loan Maturity Date (the “Increase Date”), as specified in the related notice to
the Agent; provided, however, that in no event shall the aggregate amount of the
Commitment Increases at any time exceed $1,000,000,000.

 

(b)                                 Lender Election to Increase.  The Agent
shall promptly notify such Lenders and Eligible Assignees as are designated by
the Borrower of a request by the Borrower for a Commitment Increase, which
notice shall include (i) the Facility to be increased, (ii) the proposed amount
of such requested Commitment Increase, (iii) the proposed Increase Date and
(iv) the date by which such Lenders and Eligible Assignees wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective applicable Commitments (the “Commitment Date”).  Each such
Lender and Eligible Assignee that is willing to participate in such requested
Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to increase its Commitment or to establish
its Commitment, as the case may be.  If such Lenders and Eligible Assignees
notify the Agent that they are willing to

 

41

--------------------------------------------------------------------------------


 

participate in the requested Commitment Increase with applicable Commitments in
an aggregate amount that exceed the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among such Lenders and
Eligible Assignees in such amounts as are agreed between the Borrower and the
Agent.  No Lender shall be obligated to participate in such Commitment Increase.

 

(c)                                  Notification by Agent.  Promptly following
each Commitment Date, the Agent shall notify the Borrower as to the amount, if
any, by which such Lenders and Eligible Assignees are willing to participate in
the requested Commitment Increase; provided, however, that the Revolving Credit
Commitment or Term Commitment, as applicable, of each such Eligible Assignee
shall be in an amount of (x) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of Revolving Credit Advances or Revolving Credit
Commitments or (y) $500,000 or an integral multiple of $500,000 in excess
thereof in the case of Term Advances.

 

(d)                                 Assuming Lenders.  On each Increase Date,
each Eligible Assignee that accepts an offer to participate in a requested
Commitment Increase in accordance with Section 2.21(b) (each such Eligible
Assignee and each Eligible Assignee that shall become a party hereto in
accordance with Section 2.22, an “Assuming Lender”) shall become a Lender party
to this Agreement as of such Increase Date and the Revolving Credit Commitment
or Term Commitment, as applicable, of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.21(b)) as of
such Increase Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
Notwithstanding the foregoing, any Commitment Increase pursuant to this
Section shall not be effective with respect to any Lender or Eligible Assignee
unless (i) the Agent shall have received on or before such Increase Date the
following, each dated such date:

 

(A)                               certified copies of resolutions of the Board
of Directors of the Borrower or comparable governing body authorizing the
Commitment Increase and the corresponding modifications to this Agreement;

 

(B)                               an assumption agreement from each Assuming
Lender, if any, in form and substance reasonably satisfactory to the Borrower
and the Agent (each an “Assumption Agreement”), duly executed by such Assuming
Lender, the Agent and the Borrower; and

 

(C)                               confirmation from each Increasing Lender of
the increase in the amount of its Revolving Credit Commitment or Term
Commitment, as applicable, in a writing reasonably satisfactory to the Borrower
and the Agent; and

 

(ii) on the applicable Increase Date the following statements shall be true:

 

(A)                               no Default shall have occurred and be
continuing on such date and after giving effect to such Commitment Increase; and

 

(B)                               the representations and warranties contained
in Section 4.01 are true and correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) on and as of such date of,
before and after giving effect to, such Commitment Increase, and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent any of such representations and warranties refers to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) on and as of such date of, before and after giving
effect to, such Commitment Increase, and to the application of the proceeds
therefrom.

 

On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.21(e), the Agent shall notify the Appropriate Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and

 

42

--------------------------------------------------------------------------------


 

each Assuming Lender on such date.  Each Increasing Lender and each Assuming
Lender shall, before 2:00 P.M. (New York City time) on the Increase Date, to the
extent applicable, (a) in the case of any increase in the Revolving Credit
Facility, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be held pro rata by the Lenders in accordance with the
Commitments and/or (b) in case of any increase in the Term Facility, make
available to the Agent at the Agent’s Account, in same day funds, an amount
equal to such Increasing Lender’s or Assuming Lender’s increased Term
Commitment.

 

SECTION 2.22.                              Extension of Commitment Termination
Date.

 

(a)                                 Requests for Extension.  The Borrower may,
by notice to the Agent (who shall promptly notify the Revolving Credit Lenders)
not earlier than 75 days and not later than 30 days prior to any anniversary of
the Effective Date (an “Anniversary Date”), but not more than two times, request
that each Revolving Credit Lender extend such Lender’s Termination Date for an
additional one year from the Termination Date then in effect for such Lender.

 

(b)                                 Lender Elections to Extend.  Each Revolving
Credit Lender, acting in its sole and individual discretion, shall, by notice to
the Agent given not later than the date (the “Notice Date”) that is 30 days
after receiving notice of the applicable extension request, advise the Agent
whether or not such Lender agrees to such extension (and each Revolving Credit
Lender that determines not to so extend its Termination Date (a “Non-Extending
Lender” and each other such Lender, an “Extending Lender”) shall notify the
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date) and any Revolving Credit Lender that does not so advise
the Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender.  The election of any Revolving Credit Lender to agree to such extension
shall not obligate any other Revolving Credit Lender to so agree.

 

(c)                                  Notification by Agent.  The Agent shall
promptly notify the Borrower of each Revolving Credit Lender’s determination
under this Section.

 

(d)                                 Assuming Lenders.  The Borrower shall have
the right on or before the applicable Anniversary Date to replace each
Non-Extending Lender with, and add as “Revolving Credit Lenders” under this
Agreement in place thereof, one or more Assuming Lenders with the approval of
the Agent (unless such Assuming Lender is already a Revolving Credit Lender),
the Issuing Banks and the Swing Line Bank (which approvals shall in each case
not be unreasonably withheld or delayed), each of which Assuming Lenders shall
have entered into an agreement in form and substance satisfactory to the
Borrower and the Agent pursuant to which such Assuming Lender shall, effective
as of the applicable Anniversary Date, undertake a Revolving Credit Commitment
(and, if any such Assuming Lender is already a Revolving Credit Lender, its
Revolving Credit Commitment shall be in addition to such Lender’s Revolving
Credit Commitment hereunder on such date).

 

(e)                                  Minimum Extension Requirement.  If (and
only if) the total of the Revolving Credit Commitments of the Revolving Credit
Lenders that have agreed so to extend their Termination Date and the additional
Revolving Credit Commitments of the Assuming Lenders shall be more than 50% of
the aggregate amount of the Revolving Credit Commitments in effect immediately
prior to the applicable Anniversary Date, then, effective as of such Anniversary
Date, the Termination Date of each Extending Lender and of each Assuming Lender
shall be extended to the date falling one year after the existing Termination
Date (except that, if such date is not a Business Day, such Termination Date as
so extended shall be the next preceding Business Day) and each Assuming Lender
shall thereupon become a “Lender” for all purposes of this Agreement.

 

(f)                                   Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, each extension of the Termination
Date pursuant to this Section shall not be effective with respect to any Lender
unless:

 

(x)                                 no Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto; and

 

43

--------------------------------------------------------------------------------


 

(y)                                 the representations and warranties contained
in Section 4.01 are true and correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) on and as of such date of,
before and after giving effect to, such extension of Revolving Credit
Commitments, as though made on and as of such date, except to the extent any of
such representations and warranties refers to an earlier date, in which case
such representation and warranty shall be true and correct in all material
respects (other than any representation or warranty qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of such date of, before and after giving effect to, such extension of
Revolving Credit Commitments.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.                              Conditions Precedent to
Effectiveness.  This Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

 

(a)                                 The Borrower shall have notified each Lender
and the Agent in writing as to the proposed Effective Date.

 

(b)                                 The Borrower shall have paid all accrued
fees and expenses of the Agent and the Lenders (including the accrued fees and
expenses of counsel to the Agent).

 

(c)                                  On the Effective Date, the following
statements shall be true and the Agent shall have received for the account of
each Lender a certificate signed by a duly authorized officer of the Borrower,
dated the Effective Date, stating that:

 

(i)                                   The representations and warranties
contained in Section 4.01 are correct on and as of the Effective Date, and

 

(ii)                                After giving effect to the incurrence of the
Loans on the Effective Date and the other transactions contemplated hereby, no
event has occurred and is continuing that constitutes a Default.

 

(d)                                 The Agent shall have received on or before
the Effective Date the following, each dated such day, in form and substance
reasonably satisfactory to the Agent:

 

(i)                                   Counterparts of this Agreement, duly
executed and delivered by each of the Lenders, the Borrower and the Agent (or in
the case of any such party as to which an executed counterpart shall not have
been received, the Agent shall have received, in form reasonably satisfactory to
it, telecopy, email or other written confirmation from such party of its
execution of a counterpart of this Agreement).

 

(ii)                                The Notes to the Lenders to the extent
requested by any Lender pursuant to Section 2.16 at least five Business Days
prior to the Effective Date.

 

(iii)                                 Certified copies of the resolutions of the
Board of Directors of the Borrower approving this Agreement and the other Loan
Documents, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the other
Loan Documents.

 

(iv)                                A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying:

 

44

--------------------------------------------------------------------------------


 

(A)                               that attached thereto is a true and complete
copy of the certificate or articles of incorporation, including all amendments
thereto, of the Borrower, certified as of a recent date by the Secretary of
State of the jurisdiction of its organization or by the Secretary or Assistant
Secretary or similar officer of the Borrower or other person duly authorized by
the constituent documents of the Borrower,

 

(B)                               that attached thereto is a true and complete
copy of a certificate as to the good standing of the Borrower as of a recent
date from such Secretary of State,

 

(C)                               that attached thereto is a true and complete
copy of the by-laws of the Borrower as in effect on the Effective Date and at
all times since a date prior to the date of the resolutions described in the
following clause (D),

 

(D)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
governing body) of the Borrower, authorizing the execution, delivery and
performance by the Borrower of this Agreement and the borrowings hereunder, and
the execution, delivery and performance of each of the other Loan Documents
required hereby with respect to the Borrower and that such resolutions have not
been modified, rescinded or amended and are in full force and effect on the
Effective Date, and

 

(E)                                as to the incumbency and specimen signature
of each officer or authorized signatory executing this Agreement or any other
Loan Document delivered in connection herewith on behalf of the Borrower.

 

(v)                              Opinions of (i) Wachtell, Lipton, Rosen & Katz,
as special New York counsel for the Borrower and (ii) Williams Mullen, as
Virginia counsel for the Borrower, with respect to the enforceability of the
applicable Loan Documents and other related matters, in each case (A) dated the
Effective Date, (B) addressed to each Issuing Bank, the Agent and the Lenders on
the Effective Date and (C) in form and substance reasonably satisfactory to the
Agent covering such matters relating to the Loan Documents as the Agent shall
reasonably request.

 

(e)                                  The Effective Date Refinancing shall,
substantially simultaneously with the occurrence of the Effective Date (and in
any event no later than the close of business on the Effective Date), be
consummated.

 

(f)                                   The Senior Notes Offering shall,
substantially simultaneously with the occurrence of the Effective Date (and in
any event no later than the close of business on the Effective Date), be
consummated.

 

(g)                                  Each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act to the extent
requested by such Lender at least five Business Days prior to the Effective
Date.

 

SECTION 3.02.                              Conditions Precedent to Each
Borrowing and Issuance.  The obligation of each Lender and the Swing Line Bank
to make an Advance (other than (x) a Swing Line Advance made by a Lender
pursuant to Section 2.02(b) or (y) an Advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing and the
obligation of each Issuing Bank to Issue a Letter of Credit shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing or such Issuance (as the case may be) (a) the Agent shall
have received a Notice of Borrowing, Notice of Swing Line Borrowing or Notice of
Issuance and (b) the following statements shall be true (and each of the giving
of the applicable Notice of Borrowing, Notice of Swing Line Borrowing or Notice
of Issuance and the acceptance by the Borrower of the proceeds of such Borrowing
or such Issuance shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or such Issuance that such statements are
true):

 

45

--------------------------------------------------------------------------------


 

(i)                  the representations and warranties contained in
Section 4.01 (except the representations and warranties set forth in the last
sentence of Section 4.01(e) and in Section 4.01(f)) are true and correct in all
material respects (other than any representation or warranty qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of such date, before and after giving effect to such
Borrowing or such Issuance and to the application of the proceeds therefrom, as
though made on and as of such date, except to the extent any of such
representations and warranties refers to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(other than any representation or warranty qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
such date of, before and after giving effect to, such Borrowing or such
Issuance, and to the application of the proceeds therefrom, and

 

(ii)               no event has occurred and is continuing, or would result from
such Borrowing or such Issuance or from the application of the proceeds
therefrom, that constitutes a Default.

 

SECTION 3.03.                              Determinations Under Section 3.01. 
For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Borrower, by notice to the Lenders, designates as the
proposed Effective Date, specifying its objection thereto.  The Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.                              Representations and Warranties of the
Borrower.  The Borrower represents and warrants as follows:

 

(a)                                 The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Virginia.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents to be delivered by
it, and the consummation of the transactions contemplated hereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) any law or any contractual restriction binding on or affecting the
Borrower.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Borrower of this Agreement or the other Loan
Documents to be delivered by it, except for such authorizations and approvals
which have been obtained and notices and filings which have been made.

 

(d)                                 This Agreement has been, and each of the
Notes to be delivered by it when delivered hereunder will have been, duly
executed and delivered by the Borrower.  This Agreement is, and each of the
Notes when delivered hereunder will be, the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

(e)                                  The audited consolidated balance sheets and
the statements of income, stockholders’ equity, and cash flow for the Borrower
and its consolidated subsidiaries as of and for each fiscal year of the Borrower
in the fiscal year period ended on February 3, 2018, including the notes
thereto, if applicable, present fairly in all material respects the consolidated
financial position of the Borrower and its

 

46

--------------------------------------------------------------------------------


 

consolidated subsidiaries as of the date and for the period referred to therein
and the results of operations and cash flows for the periods then ended, and,
except as set forth on Schedule 4.01(e), were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, except, in
the case of interim period financial statements, for the absence of notes and
for normal year-end adjustments and except as otherwise noted therein. Since
February 3, 2018, there has been no Material Adverse Change.

 

(f)                                   There is no pending or threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect other than the matters described on
Schedule 4.01(f) Disclosed Litigation hereto or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby.

 

(g)                                  The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U or X issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock in violation of said Regulations T, U or X or to extend credit to
others for the purpose of purchasing or carrying any margin stock in violation
of said Regulations T, U or X.  Following application of the proceeds of each
Advance, not more than 25 percent of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
that are subject to a restriction on sale, pledge, or disposal under this
Agreement will be represented by margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).

 

(h)                                 The Borrower is not an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

 

(i)                                     The written information furnished by or
on behalf of the Borrower to the Agent or any Lender in connection with the
negotiation and syndication of this Agreement (other than information of a
general economic or industry nature or financial estimates, forecasts and other
forward-looking information and after giving effect to all supplements and
updates thereto), when taken as a whole, does not contain any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements made therein not materially misleading in light of the circumstances
under which such statements are made.

 

(j)                                    Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect: 
(i) each Plan is in compliance with ERISA, the Code and any applicable law;
(ii) no Reportable Event has occurred; (iii) no Plan is reasonably likely to be
insolvent or in reorganization and no written notice of any such insolvency or
reorganization has been given to the Borrower; (iv) each Plan that is subject to
Title IV of ERISA has satisfied the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, and there has been no determination that any such Plan is, or is expected
to be, in “at risk” status (within the meaning of Section 303 of ERISA;
(v) neither the Borrower nor any ERISA Affiliate has incurred (or is reasonably
likely to incur) any liability to or on account of a Plan or Multiemployer Plan
pursuant to Section 406, 409, 502(c), (i) or (l), 4062, 4063, 4064, 4069, 4201,
4204 or 4071 of ERISA or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan or
Multiemployer Plan; (vi) no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and (vii) no lien imposed
under Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA on the
assets of the Borrower exists (or is reasonably likely to exist) nor has the
Borrower been notified in writing that such a lien will be imposed on the assets
of the Borrower on account of any Plan.  No Plan has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this Section 4.01(j), be reasonably likely to have a
Material Adverse Effect.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) neither
the Borrower nor any ERISA Affiliate has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is insolvent (within the meaning
of Section 4245 of ERISA), or has been determined to be in “endangered or

 

47

--------------------------------------------------------------------------------


 

critical” status with the meaning of Section 432 of the Code or Section 305 of
ERISA and (ii) no such Multiemployer Plan is reasonably expected to be insolvent
or in “endangered or critical” status.  Notwithstanding any provision of this
Section 4.01(j) to the contrary, with respect to Multiemployer Plans, the
representations and warranties in this Section 4.01(j), other than any made with
respect to (i) liability under Section 4203 or 4205 of ERISA or (ii) liability
for termination or reorganization of such Multiemployer Plans under ERISA, are
made to the best knowledge of the Borrower.  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has incurred nor reasonably expects
to incur any liability under Title IV of ERISA or any Lien in favor of the PBGC
with respect to any Plan maintained by an ERISA Affiliate.

 

(i)                                     All Foreign Plans are in compliance
with, and have been established, administered and operated in accordance with,
the terms of such Foreign Plans and applicable law, except for any failure to so
comply, establish, administer or operate the Foreign Plans as would not
reasonably be expected to have a Material Adverse Effect.  All contributions or
other payments which are due with respect to each Foreign Plan have been made in
full and there are no funding deficiencies thereunder, except to the extent any
such events would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(k)                                 Except where the failure of which would not
be reasonably expected to have a Material Adverse Effect, (a) each of the
Borrower and the Subsidiaries has filed all U.S. federal income tax returns and
all other tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes payable by it that have become due, other than those
(i) not yet delinquent or (ii) contested in good faith as to which adequate
reserves have been provided to the extent required by law and in accordance with
GAAP and (b) the Borrower and each of the Subsidiaries have paid, or have
provided adequate reserves (in the good faith judgment of the management of the
Borrower or such Subsidiary) in accordance with GAAP for the payment of, all
federal, state, provincial and foreign taxes applicable for the current fiscal
year to the Effective Date.

 

(l)                                     Except where the failure of which would
not be reasonably expected to have a Material Adverse Effect, the Borrower and
its Subsidiaries are in compliance with Environmental Laws and have not received
written notice of any pending or threatened claims alleging potential liability
or responsibility for violation of any Environmental Law on their respective
businesses, operations and properties.

 

(m)                             On the Effective Date, immediately following the
making of each Advance made on the Effective Date and after giving effect to the
application of the proceeds of such Advances, the Borrower on a Consolidated
basis with its Subsidiaries is Solvent.

 

(n)                                 The Borrower and each of the Subsidiaries
have good and marketable title to or leasehold interests in all properties that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title would not reasonably be expected to have a Material Adverse
Effect.

 

(o)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with AML Laws, Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and to the knowledge of the Borrower their
respective officers, employees and directors, are in compliance with applicable
Sanctions in all material respects.  None of (a) the Borrower or any Subsidiary
or (b) to the knowledge of the Borrower, any of their respective directors,
officers, employees or designated agents that will act in any capacity in
connection with or directly benefit from the use of proceeds of the credit
facility established hereby, is a Sanctioned Person.

 

48

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.                              Affirmative Covenants.  So long as
any Advance shall remain unpaid, any Letter of Credit is outstanding or any
Lender shall have any Commitment hereunder, the Borrower will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect, with all
applicable laws, rules, regulations and orders, including, without limitation,
ERISA, Environmental Laws and the Patriot Act.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge, levy or claim (i) that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained in accordance with GAAP, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors or (ii) if the failure to pay or discharge such tax, assessment,
charge, levy or claim, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is (i) commercially reasonable in the good faith judgment of the
management of the Borrower and (ii) either consistent with past practices or in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses or owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates; provided, however, that the
Borrower and its Subsidiaries may self-insure to the extent deemed commercially
reasonable in the good faith judgment of the management of the Borrower.

 

(d)                                 Preservation of Existence, Etc.  Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate or other organizational existence, rights (charter and statutory) and
franchises; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b); and
provided, further, that neither the Borrower nor any of its Subsidiaries shall
be required to preserve the existence of any Subsidiary or any right or
franchise of the Borrower or any Subsidiary if the management of the Borrower
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
or if the failure to preserve such existence, right or franchise would not
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account in conformity with
GAAP.

 

(g)                                  Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, in each case
except where the failure to so maintain and preserve would not reasonably be
expected to have a Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

(h)                                 Reporting Requirements.  Furnish to the
Agent for prompt distribution to the Lenders:

 

(i)                                   as soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of the Borrower, the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by a Financial Officer of
the Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of a Financial Officer of the Borrower as
to compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;

 

(ii)                                as soon as available and in any event within
90 days after the end of each fiscal year of the Borrower, a copy of the annual
audit report for such year for the Borrower and its Subsidiaries, containing the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal year, in each case accompanied by
an audit opinion by KPMG LLP or other independent public accountants of national
standing or otherwise acceptable to the Required Lenders, which report shall be
unqualified as to the scope of audit and shall state that such financial
statements present fairly in all material respects the financial condition as at
the end of such fiscal year, and certificates of a Financial Officer of the
Borrower as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03; provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

 

(iii)                                 as soon as possible and in any event
within five days after an officer of the Borrower obtains knowledge thereof, the
occurrence of each Default continuing on the date of such statement, a statement
of an officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

 

(iv)                            promptly after the sending or filing thereof,
copies of all reports that the Borrower sends to any of its security holders,
and copies of all reports and registration statements that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

 

(v)                               promptly after the commencement thereof,
notice of all actions and proceedings before any court, governmental agency or
arbitrator affecting the Borrower or any of its Subsidiaries of the type
described in Section 4.01(f); and

 

(vi)                              such other information respecting the Borrower
or any of its Subsidiaries as any Lender through the Agent may from time to time
reasonably request. Any information or document that is required to be delivered
to the Agent pursuant to this Section 5.01(h) shall be deemed delivered to the
Agent and the Lenders upon the filing of such information with the Securities
and Exchange Commission at the time such information or document becomes
available on EDGAR; provided that the Borrower gives timely notice to the Agent
of the filing thereof.

 

(i)                                     Transactions with Affiliates.  Conduct,
and cause each of its Subsidiaries to conduct, all transactions otherwise
permitted under this Agreement with any of their Affiliates on terms that, in
the good faith judgment of the management of the Borrower or such Subsidiary,
are fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s length transaction with a Person not
an Affiliate; provided that the foregoing restriction shall not apply to (a)

 

50

--------------------------------------------------------------------------------


 

transactions between or among the Borrower and any of its Subsidiaries or
between and among any Subsidiaries, (b) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or its Subsidiaries or (c) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by the Borrower’s board of directors.

 

(j)                                    AML Laws, Anti-Corruption Laws and
Sanctions.  (i) Use the proceeds of the Loans only for the purposes set forth in
Section 2.17; and (ii) not request any Borrowing or Letter of Credit, and not
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person which uses such proceeds for the purpose
of funding activities or business directly, or to the knowledge of the Borrower
or such Subsidiary, indirectly (A) in violation of AML Laws, (B) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (C) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country to the extent such activities, businesses
or transaction would be prohibited for a Person required to comply with
Sanctions.

 

SECTION 5.02.                              Negative Covenants.  So long as any
Advance shall remain unpaid, any Letter of Credit is outstanding or any Lender
shall have any Commitment hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, other
than:

 

(i)                                   Permitted Liens;

 

(ii)                                Liens securing obligations under Capital
Leases;

 

(iii)                             purchase money Liens upon or in any real
property or equipment acquired or held by the Borrower or any Subsidiary in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, however, that no such
Lien shall extend to or cover any properties of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;

 

(iv)                            the Liens existing on the Effective Date and
described on Schedule 5.02(a) — Existing Liens hereto;

 

(v)                               Liens on property of a Person existing at the
time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower and Liens on
assets existing at the time such assets are acquired by the Borrower or any
Subsidiary of the Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary;

 

(vi)                            Liens securing any Advances, L/C Obligations or
any other obligations under or in connection with the Loan Documents;

 

51

--------------------------------------------------------------------------------


 

(vii)                                Liens not otherwise permitted by this
Section 5.02(a) securing Debt or other obligations of the Borrower and its
Subsidiaries; provided that the aggregate principal amount of all such Debt and
other obligations, together with any Debt incurred under Section 5.02(d)(xii),
does not exceed an amount equal to 15% of Consolidated Net Tangible Assets at
the time of creation, incurrence or assumption of such Debt or other obligation;
and

 

(viii)                                 the replacement, extension or renewal of
any Lien permitted by clause (iii) or (iv) above upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Debt or other obligations secured thereby.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into any Person, or convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) (or permit any of its
Subsidiaries to convey, transfer, lease or otherwise dispose of) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Borrower and its Subsidiaries taken as a whole to any Person, except that
(i) the Borrower or any Subsidiary of the Borrower may convey, transfer, lease
or otherwise dispose of assets to the Borrower or any Subsidiary of the Borrower
and (ii) the Borrower may merge with any other Person so long as the Borrower is
the surviving Person, provided, in each case, that no Default shall have
occurred and be continuing at the time of such transaction or would result
therefrom.

 

(c)                                  Change in Nature of Business.  Make any
material change in the nature of the business of the Borrower and its
Subsidiaries taken as a whole as carried on at the date hereof or any business
that is similar, ancillary, complementary, incidental or related thereto;
provided that the Chesapeake Development Project shall not be deemed to be a
material change in the nature of its business.

 

(d)                                 Subsidiary Debt.  Permit any of its
Subsidiaries to create or suffer to exist, any Debt other than:

 

(i)                                   Debt owing to the Borrower or any
Subsidiary;

 

(ii)                                existing Debt outstanding on the Effective
Date, and listed on Schedule 5.02(d) - Existing Subsidiary Debt (the “Existing
Subsidiary Debt”), and any Debt extending the maturity of, or replacing,
refunding, renewing or refinancing, in whole or in part, the Existing Subsidiary
Debt; provided, that the principal amount of such Existing Subsidiary Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, replacement, refunding, renewal or refinancing (except
by an amount equal to any existing commitments utilized thereunder) as a result
of or in connection with such extension, replacement, refunding, renewal or
refinancing;

 

(iii)                                 guarantees by any Subsidiary in respect of
Debt of any other Subsidiary otherwise permitted under this Section 5.02(d);

 

(iv)                            Debt representing deferred compensation or
similar obligations to employees incurred in the ordinary course of business;

 

(v)                               any Debt of (A) a Person that becomes a
Subsidiary of the Borrower to the extent such Debt exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) a Subsidiary to the
extent such Debt is assumed in connection with an acquisition made by such
Subsidiary and is not created in contemplation of such acquisition; provided,
however, that such Debt shall not be guaranteed by any Subsidiary other than the
acquired Subsidiary and its Subsidiaries;

 

(vi)                            any guarantees for Advances, L/C Obligations or
any other obligations under or in connection with the Loan Documents;

 

52

--------------------------------------------------------------------------------


 

(vii)                                endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(viii)                             Debt under Capital Leases;

 

(ix)                            unsecured obligations due to vendors under any
vendor factoring line;

 

(x)                               obligations in respect of letters of credit
entered into in the ordinary course of business;

 

(xi)                            obligations under Hedge Agreements entered into
for bona fide hedging purposes and not for speculative purposes; and

 

(xii)                                other Debt of the Borrower’s Subsidiaries
that, together with the amount of Debt and other obligations secured by Liens
permitted under Section 5.02(a)(vii), does not exceed 15% of Consolidated Net
Tangible Assets at the time of creation, incurrence or assumption of such Debt.

 

SECTION 5.03.                              Financial Covenants.  So long as any
Advance shall remain unpaid, any Letter of Credit is outstanding or any Lender
shall have any Commitment hereunder, the Borrower will, in each case as of the
last day of each full fiscal quarter of the Borrower ending after the Effective
Date (each such date, a “Measurement Date”):

 

(a)                                 Leverage Ratio.  Maintain a ratio of
(i) Consolidated Total Debt as of such Measurement Date plus five (5) times
Consolidated Rental Expense for the four fiscal quarter period ending on such
Measurement Date to (ii) Consolidated EBITDAR (such ratio, the “Leverage Ratio”)
for the four fiscal quarter period ending on such Measurement Date of not
greater than 4.0:1.0 (the “Leverage Covenant”); provided that such Leverage
Covenant will step-down to (x) 3.75:1.00 commencing with the first quarter
ending after the one year anniversary of the Effective Date and (y) 3.50:1.00
commencing with the first quarter ending after the two year anniversary of the
Effective Date; provided that, at the election of the Borrower exercised by
written notice to the Agent delivered at any time prior to the date that is 30
days following consummation of any Significant Acquisition by the Borrower or
its Subsidiaries, the Leverage Covenant shall step-up to 4.00:1.00 for each of
the next four fiscal quarters ending on or after the consummation of a
Significant Acquisition by the Borrower or its Subsidiaries.

 

(b)                                 Fixed Charge Coverage Ratio.  Maintain a
ratio of (i) Consolidated EBITDAR for the four fiscal quarter period ending on
such Measurement Date to (ii) the sum of Consolidated Interest Expense and
Consolidated Rental Expense for the four fiscal quarter period ending on such
Measurement Date of not less than 2.0:1.0.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.                              Events of Default.  If any of the
following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any Note within five days after the same
becomes due and payable; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower (or any of its officers) in any certificate,
document, financial or other statement in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or

 

53

--------------------------------------------------------------------------------


 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Sections 2.17, 5.01(d) (as
to the existence of the Borrower), 5.02 or 5.03, or (ii) the Borrower shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Agent or the Required Lenders; or

 

(d)                                 The Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal or notional amount of at least $150,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, or to require
the prepayment or redemption (other than by a regularly scheduled required
prepayment or redemption), purchase or defeasance of such Debt or that an offer
to repay, redeem, purchase or defease such Debt be made, in each case prior to
the stated maturity thereof; provided that this Section 6.01(d) shall not apply
to (i) secured Debt that becomes due as a result of a disposition, transfer,
condemnation, insured loss or similar event relating to the property or assets
securing such Debt, (ii) any customary offer to repurchase provisions upon an
asset sale, (iii) customary debt and equity proceeds prepayment requirements
contained in any bridge or other interim credit facility, (iv) Debt of any
Person assumed in connection with the acquisition of such Person to the extent
that such Debt is repaid as required by the terms thereof as a result of the
acquisition of such Person or (v) the redemption of any Debt incurred to finance
an acquisition pursuant to any special mandatory redemption feature that is
triggered as a result of the failure of such acquisition to occur; or

 

(e)                                  The Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

 

(f)                                   Judgments or orders for the payment of
money in excess of $150,000,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries by a court of competent jurisdiction and
such judgment or order for payment is not satisfied, discharged, vacated, bonded
or stayed pending appeal within a period of 60 consecutive days; or

 

(g)                                  Any non-monetary judgment or order shall be
rendered against the Borrower or any of its Subsidiaries by a court of competent
jurisdiction that could be reasonably expected to have a Material Adverse
Effect, and such judgment or order is not satisfied, discharged, vacated, bonded
or stayed pending appeal within a period of 60 consecutive days; or

 

(h)                                 There shall have occurred a Change of
Control; or

 

(i)                                     (i) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a

 

54

--------------------------------------------------------------------------------


 

condition shall exist in either case entitling the PBGC to terminate any Plan or
to appoint a trustee to administer any Plan (including the giving of written
notice thereof); a Plan subject to Title IV of ERISA is, or is expected to be,
in “at risk” status (within the meaning of Section 303 of ERISA)); the Borrower
or any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan or Multiemployer Plan under Section 4062, 4063, 4064, 4069,
4201 or 4204 of ERISA (including the giving of written notice thereof);
(ii) there could result from any event or events set forth in clause (i) of this
Section 6.01(i) the imposition of a lien, the granting of a security interest,
or a liability, or the reasonable likelihood of incurring a lien, security
interest or liability; (iii) a determination that any Plan is or is reasonably
likely to be in at risk status (within the meaning of Section 303 of ERISA); or
(iv) the Borrower or an ERISA Affiliate receives notice from the sponsor of a
Multiemployer Plan that such Multiemployer Plan is insolvent (within the meaning
of Section 4245 of ERISA), or has been determined to be in “endangered or
critical” status with the meaning of Section 432 of the Code or Section 305 of
ERISA or such Multiemployer Plan is reasonably expected to be insolvent or in
“endangered or critical” status and such circumstance or event described in this
Section 6.01(i) will or would be reasonably likely to have a Material Adverse
Effect; or

 

(j)                                    Any provision of this Agreement shall for
any reason cease to be valid and binding on or enforceable against the Borrower,
or the Borrower shall so state in writing;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to Issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code, (A) the obligation of
each Lender to make Advances (other than Advances to be made by a Lender
pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to Issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

SECTION 6.02.                              Actions in Respect of the Letters of
Credit upon Default.  If any Event of Default shall have occurred and be
continuing, the Agent may with the consent, or shall at the request, of the
Required Revolving Lenders, irrespective of whether it is taking any of the
actions described in Section 6.01 or otherwise, make demand upon the Borrower
to, and forthwith upon such demand the Borrower will, (a) pay to the Agent on
behalf of the Revolving Credit Lenders in same day funds at the Agent’s office
designated in such demand, for deposit in the L/C Cash Deposit Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding or (b) make such other arrangements in respect of the outstanding
Letters of Credit as shall be acceptable to the Required Revolving Lenders and
not more disadvantageous to the Borrower than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, an amount equal to the
aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Revolving Credit
Lenders without notice to or demand upon the Borrower, which are expressly
waived by the Borrower, to be held in the L/C Cash Deposit Account.  If at any
time an Event of Default is continuing the Agent determines that any funds held
in the L/C Cash Deposit Account are subject to any right or claim of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Deposit Account, such funds shall be applied to reimburse the Issuing Banks to
the extent permitted by applicable law.  After all such Letters of Credit shall
have expired or been fully drawn upon and all other obligations of the

 

55

--------------------------------------------------------------------------------


 

Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such L/C Cash Deposit Account shall be returned to
the Borrower.

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01.            Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints JPMorgan to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agent and the Lenders, and the Borrower shall not have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any Loan Document (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Additionally, each Lender agrees that it will not
assert any claim against the Agent based on an alleged breach of fiduciary duty
by the Agent in connection with this Agreement and the transactions contemplated
hereby.

 

SECTION 7.02.            Rights as a Lender.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity under this
Agreement and the other Loan Documents as a Lender as any other Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

 

SECTION 7.03.            Exculpatory Provisions.

 

(a)           None of the Agent or its Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
covenants, functions, responsibilities, obligations or liabilities regardless of
whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

(b)           None of the Agent or its Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
liable for any action taken or not taken by it (i) with the consent or at the

 

56

--------------------------------------------------------------------------------


 

request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 8.01 and 6.01), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Agent in writing by the
Borrower or a Lender in accordance with Section 5.01(h)(iii).

 

(c)           None of the Agent or its Affiliates or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.  No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower. The
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.

 

SECTION 7.04.            Reliance by Agent.  The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender or Issuing
Bank prior to the making of such Advance or the issuance of such Letter of
Credit.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agent may deem and treat
the Lender specified in the Register with respect to any amount owing hereunder
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 8.07.  The Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

SECTION 7.05.            Delegation of Duties.  The Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent.  Should any instrument in writing from the Borrower be
required by any sub-agent appointed by the Agent to more fully or certainly vest
in and confirm to such sub-agent such rights, powers, privileges and duties, the
Borrower shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Agent.  If any sub-agent, or successor thereto,
shall become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such sub-agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Agent until the appointment of a
new sub-agent.

 

57

--------------------------------------------------------------------------------


 

SECTION 7.06.            Resignation of Agent.

 

(a)           The Agent may at any time give notice of its resignation to the
Lenders and the Borrower upon 30 days’ notice to the Lenders and the Borrower. 
Any such resignation by the Agent hereunder shall also constitute its
resignation as an Issuing Bank and the Swing Line Bank, as applicable, in which
case the resigning Agent (x) shall not be required to issue any further Letters
of Credit or make any additional Swing Line Advances hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swing Line Bank, as the case may
be, with respect to any Letters of Credit issued by it, or Swing Line Advances
made by it, prior to the date of such resignation. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
reasonable consent of the Borrower (so long as no Event of Default under Section
6.01(a) or (e) shall have occurred and be continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, whereupon such successor
agent shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as the Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), the retiring Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

 

(b)           With effect from the Resignation Effective Date (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and (2)
except for any indemnity payments owed to the retiring Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above. 
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent (other than any rights to indemnity
payments owed to the retiring Agent), and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

 

SECTION 7.07.            Non-Reliance on Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Agent nor any of its Related Parties
have made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower or any
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by the Agent to any Lender.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into the
business, operations, property, financial and other condition and
creditworthiness of, the Borrower and its affiliates and made its own decision
to make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Borrower or any affiliate of the Borrower that may come into the possession of
the Agent or any of its Related Parties.

 

SECTION 7.08.            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers and Joint Bookrunners or
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan

 

58

--------------------------------------------------------------------------------


 

Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder; provided, that each such person and its Affiliates shall be entitled
to the rights expressly stated to be applicable to them in Section 7.02 and 7.04
(subject to the applicable obligations and limitations as set forth therein).

 

SECTION 7.09.            Notice of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default unless such Agent has
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “Notice of
Default.”  In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders.  The Agent shall take such action
with respect to such Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Agent shall have received such directions, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable in the best
interests of the Lenders.

 

SECTION 7.10.            Withholding Tax.  To the extent required by any
applicable law, the Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any authority of the United States or other jurisdiction asserts a claim that
the Agent did not properly withhold Tax from amounts paid to or for the account
of any Lender for any reason (including because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) fully for
all amounts paid, directly or indirectly, by the Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.  Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Agent under this
Section 7.10.

 

SECTION 7.11.            Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

59

--------------------------------------------------------------------------------


 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that:

 

(i)            none of the Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto),

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)           no fee or other compensation is being paid directly to the Agent,
or any Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

 

(c)           The Agent, and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.            Amendments, Etc.

 

(a)           No notice or demand on the Borrower or the Agent or any Lender in
any case shall entitle such person to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b)           Except as contemplated by Sections 2.08, 2.21, and 2.22, no
amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (x) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, including by amending the definition of “Required
Lenders”, “Required Revolving Lenders” or “Required Term Lenders”, or (iii)
amend this Section 8.01 and (y) no amendment, waiver or consent shall, unless in
writing and signed by each Lender directly affected thereby, do any of the
following:  (i) increase or extend the Commitments of such Lender, (ii) reduce
the principal of, or rate of interest on, the Advances or any fees or other
amounts payable to such Lender hereunder, (iii) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable to such Lender hereunder (including, but not limited to, the
Term Loan Maturity Date or the Termination Date) or the pro rata application of
repayments after acceleration of the Advances in accordance with Section 6.01 or
(iv) change Section 2.05 or 2.15 in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby;
and provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any other Loan Document, (y) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Bank, in addition to the Lenders required
above to take such action, affect the rights or obligations of the Swing Line
Bank under this Agreement, and (z) no amendment, waiver or consent shall, unless
in writing and signed by the Issuing Banks in addition to the Lenders required
above to take such action, adversely affect the rights or obligations of the
Issuing Banks in their capacities as such under this Agreement.

 

SECTION 8.02.            Notices, Etc.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)            if to the Borrower, to it at 500 Volvo Parkway, Chesapeake, VA
23320, Attention of Kevin Wampler, Chief Financial Officer (Facsimile No. (757)
321-5111; Telephone No. (757) 321-5840);

 

(ii)           if to the Agent, to JPMorgan at 500 Stanton Christiana Road, NCC
5, 1st Floor, Newark, Delaware 19713-2107, Attention of Ali Zigami (Telephone
No. (302) 634-4834)) (e-mail ali.zigami@chase.com; Jacob.s.iati@jpmorgan.com);

 

(iii)          if to any Issuing Bank, to it at the address provided in writing
to the Agent and the Borrower at the time of its appointment as an Issuing Bank
hereunder; and

 

(iv)          if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

61

--------------------------------------------------------------------------------


 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Agent or the Borrower may, in its reasonable discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 8.02(b) above shall be effective as provided in such Section
8.02(b).

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)           Platform.

 

(i)            The Borrower agrees that the Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”), and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet, or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided, that (A) the Borrower shall deliver paper copies of such documents to
the Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender, and (B) the Borrower shall notify the Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions (i.e., soft copies) of such documents. 
Except for such certificates required by Section 5.01(h)(i) or (ii), the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section 8.02, including through the Platform.

 

SECTION 8.03.            No Waiver; Remedies.  No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right or power preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

62

--------------------------------------------------------------------------------


 

SECTION 8.04.            Costs and Expenses.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable out
of pocket expenses (including, without duplication of any amounts paid pursuant
to Section 2.14, Other Taxes) incurred by the Agent, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Agent and the Arrangers), in connection with the syndication
of the Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all out of
pocket expenses incurred by the Agent, the Arrangers, any Lender or any Issuing
Bank (including the fees, charges and disbursements of any counsel for the
Agent, any Arranger, any Lender or any Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Arranger, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any violation of or
liability under Environmental Laws by the Borrower or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) arose from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and is
brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent or an Arranger in its capacity as such).  This Section 8.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc.  arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Agent (or any sub-agent thereof), any
Issuing Bank, the Swing Line Bank or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Agent (or any such sub-agent), such
Issuing Bank, the Swing Line Bank or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate principal amount of all Advances and the Available Amount of
all outstanding Letters of Credit at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that with respect to such unpaid amounts owed to any Issuing Bank or the Swing
Line Bank solely in its capacity as such, only the Revolving Credit Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Ratable Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), such Issuing Bank or the Swing Line
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent), such Issuing Bank or any
the Swing Line Bank in connection with such

 

63

--------------------------------------------------------------------------------


 

capacity.  The obligations of the Lenders under this paragraph (c) are subject
to the provisions of Section 2.02(f). The failure of any Lender to reimburse the
Agent, Issuing Bank or Swing Line Bank, as the case may be, promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent, Issuing Bank or Swing Line Bank, as the case may be, as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse such
Agent or such Issuing Bank, as the case may be, for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent, Issuing Bank or Swing Line Bank, as the case may be,
for such other Lender’s ratable share of such amount.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)            Breakage.  If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance
(including as a result of an Event of Default), as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07 or (ii) as a result of a payment or Conversion pursuant to Section
2.08, 2.10 or 2.12, the Borrower shall, upon demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 8.04(f)
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(g)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.

 

SECTION 8.05.            Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under

 

64

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that any recovery by
any Lender or any Affiliate pursuant to its setoff rights under this Section
8.05 is subject to the provisions of Section 2.15, provided, further, that in
the event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Advances owing to such Defaulting
Lender as to which it exercised such right of set-off.  The rights of each
Lender and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender or its Affiliates
may have.  Each Lender agrees to notify the Borrower and the Agent promptly
after any such set-off and application; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

 

SECTION 8.06.            Binding Effect.  This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Lender that such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Agent and each Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of each of the Lenders (and any other attempted assignment
or transfer by the Borrower shall be null and void).

 

SECTION 8.07.            Assignments and Participations.

 

(a)           Successors and Assigns Generally.  No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be prohibited). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than (x) $500,000 or an integral multiple of $500,000 in
excess thereof in the case of Term Advances and (y) $5,000,000 or an integral
multiple of $1,000,000 in excess thereof in the case of Revolving Credit
Advances or Revolving Credit Commitments, unless each of

 

65

--------------------------------------------------------------------------------


 

the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)               Proportionate Amounts.  Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Advance or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(x) an Event of Default has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided, that, with respect to assignments of Advances under
the Term Facility, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof;

 

(B)                               the consent of the Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) the Revolving Credit Facility or any unfunded Commitments with
respect to the Term Facility if such assignment is to a Person that is not a
Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Term
Advances to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)                               the consent of each Issuing Bank and the Swing
Line Bank shall be required for any assignment in respect of the Revolving
Credit Facility (such consent not to be unreasonably withheld or delayed).

 

(iv)           Assignment and Assumption.  The parties to each assignment (which
shall not include the Borrower unless its consent to such assignment is required
hereunder) shall execute and deliver to the Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which fee may be
waived by the Agent in its sole discretion); provided, that only a single
processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender.  The
assignee if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire.

 

(v)              No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and

 

66

--------------------------------------------------------------------------------


 

satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Issuing Bank, the Swing Line Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swing Line Advances in accordance with its Ratable Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 and remain liable under
Section 8.04(c) with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)                                  Register.  The Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and related interest) of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding any notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to its Commitment(s)), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Agent, any Issuing Bank
or the Swing Line Bank, sell participations to any Person (other than a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person), a Defaulting Lender or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Agent, the Issuing Banks and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.04 with respect to
any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.01(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 8.04(f) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered solely to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) shall be subject to the provisions of Section 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating

 

67

--------------------------------------------------------------------------------


 

Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.15 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   Issuing Bank Resignation.  
Notwithstanding anything to the contrary herein, any Issuing Bank may, upon 30
days’ notice to the Borrower and the Lenders, resign as Issuing Bank; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant Issuing Bank shall have identified a successor Issuing
Bank that is acceptable to the Borrower, willing to accept its appointment as
successor Issuing Bank, and the effectiveness of such resignation shall be
conditioned upon such successor assuming the rights and duties of the Issuing
Bank.  If an Issuing Bank resigns as Issuing Bank, it shall retain all the
rights and obligations of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Advances or fund risk participations in an
outstanding Advance pursuant to Section 2.03(c)).  Upon the appointment of a
successor Issuing Bank, (A) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank, and (B) the successor Issuing Bank shall use commercially reasonable
efforts to issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

SECTION 8.08.                              Confidentiality.  Each of the Agent
and the Lenders agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ Related Parties in connection with its
participation in any of the transaction evidenced by this Agreement or the other
Loan Documents or the administration of this Agreement or the other Loan
Documents, in each case on a need to know basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Agent or applicable Lender shall inform the Borrower (except with
respect to any audit or examination conducted by bank accountants or any
self-regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority) of such disclosure to the extent
practicable and not prohibited by applicable law, rule or regulation); (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations

 

68

--------------------------------------------------------------------------------


 

under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; and
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any Subsidiary of the Borrower that is not to the knowledge of the
Agent or such Lender subject to confidentiality obligations to the Borrower or
any Subsidiary of the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 8.09.                              Governing Law.  This Agreement and
the other Loan Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York.

 

SECTION 8.10.                              Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 8.11.                              Jurisdiction, Etc.

 

(a)                                 Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(b)                                 Waiver of Venue.  Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

69

--------------------------------------------------------------------------------


 

(c)                                  Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 8.02.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

SECTION 8.12.                              No Liability of the Issuing Banks. 
As among the parties to this Agreement, the Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit; provided that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuit of such rights
and remedies as they may have against the beneficiary or transferee at law or
under any other agreement.  Neither an Issuing Bank nor any of its Related
Parties shall be liable or responsible for:  (a) the use that may be made of any
Letter of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the failure to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit); (c) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (d) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (e) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

 

SECTION 8.13.                              Patriot Act Notice.  Each Lender and
the Agent (for itself and not on behalf of any Lender) hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.  The Borrower shall provide such
information and take such actions as are reasonably requested by the Agent or
any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

 

SECTION 8.14.                              Other Relationships; No Fiduciary
Relationships.  No relationship created hereunder or under any other Loan
Document shall in any way affect the ability of the Agent and each Lender to
enter into or maintain business relationships with the Borrower or any Affiliate
thereof beyond the relationships specifically contemplated by this Agreement and
the other Loan Documents.  The Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower, its Subsidiaries and their respective
Affiliates, on the one hand, and the Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any advisory, equitable or fiduciary duties
on the part of the Agent, any Lender or any of their respective Affiliates, and
no such duties will be deemed to have arisen in connection with any such
transactions or communications.  The Borrower acknowledges that the Agent, each
Lender and their Affiliates may have economic interests that conflict with those
of the Borrower, its stockholders and/or its Affiliates.  The Borrower also
hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising the Borrower as to any legal,
accounting, regulatory or tax matters, and that the Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

 

SECTION 8.15.                              Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

70

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                                 the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 8.16.                              Waiver of Jury Trial.  Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory).  Each party hereto acknowledges that it and

 

71

--------------------------------------------------------------------------------


 

the other parties hereto have been induced to enter into this Agreement and the
other Loan Documents by, among other things, the mutual waivers in the Section.

 

[Signature Pages Follow]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

DOLLAR TREE, INC.

 

 

 

 

 

By:

/s/ Kevin S. Wampler

 

 

Name:

Kevin S. Wampler

 

 

Title:

Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Agent, a Lender, a Swing Line Bank and an Issuing
Bank

 

 

 

By:

/s/ Anna Kostenko

 

 

Name: Anna Kostenko

 

 

Title: Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Ekta Patel

 

 

Name: Ekta Patel

 

 

Title: Director

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Carlos J. Medina

 

 

Name: Carlos J. Medina

 

 

Title: Director

 

 

 

FIFTH THIRD BANK,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Mary Ramsey

 

 

Name: Mary Ramsey

 

 

Title: Senior Vice President

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Julia Ivanova

 

 

Name: Julia Ivanova

 

 

Title: Authorized Signatory

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Conan Schleicher

 

 

Name: Conan Schleicher

 

 

Title: Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ David Notaro

 

 

Name: David Notaro

 

 

Title: Senior Vice President

 

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Julie Lindberg

 

 

Name: Julie Lindberg

 

 

Title: Vice President

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

By:

/s/ Tracy Van Riper

 

 

Name: Tracy Van Riper

 

 

Title: Senior Vice President

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Jaime E. Mariano

 

 

Name: Jaime E. Mariano

 

 

Title: Senior Vice President

 

 

 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Brand Hosford

 

 

Name: Brand Hosford

 

 

Title: Vice President

 

 

 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Craig Welch

 

 

Name: Craig Welch

 

 

Title: Senior Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

CAPITAL ONE NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Timothy Miller

 

 

Name: Timothy Miller

 

 

Title: Vice President

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Ramon Garcia

 

 

Name: Ramon Garcia

 

 

Title: Director

 

 

 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ Brian H. Gallagher

 

 

Name: Brian H. Gallagher

 

 

Title: Managing Director

 

S-4

--------------------------------------------------------------------------------